EXHIBIT 10.1

 



AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT is made and dated as of
October 28, 2019 and is entered into by and among Amyris, Inc., a Delaware
corporation (the “Parent”), Amyris Clean Beauty, Inc., a Delaware corporation,
Amyris Fuels, LLC, a Delaware limited liability company, AB Technologies LLC, a
Delaware limited liability company, and any other Subsidiary of Parent that has
delivered a Joinder Agreement (as defined herein) (each, a “Subsidiary
Guarantor” and collectively, the “Subsidiary Guarantors” and together with
Parent, collectively, the “Borrowers”) and Naxyris S.A., a Luxembourg société
anonyme (the “Lender”).

RECITALS

WHEREAS, the Borrowers and Naxyris, in its capacity as the sole Lender (in such
capacity, the “Initial Lender”), are parties to the Loan and Security Agreement,
dated August 14, 2019 (the “Existing Loan Agreement”);

WHEREAS, pursuant to the terms of the Existing Loan Agreement the Initial Lender
made available to the Borrowers a term loan in the original principal amount of
$10,435,000 (the “Initial Term Loan”) (it being agreed that the Initial Loan
shall remain outstanding hereunder and shall continue as Secured Obligations
hereunder), secured by a perfected security interest in the Collateral;

WHEREAS, the Borrowers have requested an amendment and restatement of the
Existing Loan Agreement to give effect to certain modifications set forth
herein, including to reflect new loans advanced to the Borrowers hereunder in an
aggregate principal amount of up to $10,435,000 (the “Additional Term Loan,” and
together with the Initial Term Loan, the “Term Loan”); and

WHEREAS, the Lender is willing to make the Additional Term Loan on the terms and
conditions set forth in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained in this Agreement, the Borrowers and the Lender agree as follows:

SECTION 1. Amendment and Restatement; DEFINITIONS AND RULES OF CONSTRUCTION

1.1              On the Closing Date, the Existing Loan Agreement shall be
amended and restated in its entirety by this Agreement, and the Existing Loan
Agreement shall thereafter be of no further force and effect, except to evidence
(a) the incurrence by the Borrowers of the Initial Term Loan and the other
“Secured Obligations” under and as defined in the Existing Loan Agreement
(whether or not such “Secured Obligations” are contingent as of the Closing
Date), (b) the representations and warranties made by the Borrowers prior to the
Closing Date, and (c) any action or omission performed or required to be
performed pursuant to such Existing Loan Agreement prior to the Closing Date
(including any failure, prior to the Closing Date, to comply with the covenants
contained in such Existing Loan Agreement). The amendments and restatements set

 

 

forth herein shall not cure any breach thereof or any default or “Event of
Default” under and as defined in the Existing Loan Agreement existing prior to
the Closing Date. This Agreement is not in any way intended to constitute a
novation of the obligations and liabilities existing under the Existing Credit
Agreement or evidence payment of all or any portion of such obligations and
liabilities thereunder or impair or affect the liens and/or security interests
granted, pledged or assigned by the Borrowers to the Lender in accordance with
the terms of the Existing Loan Agreement and the various other security
documents, executed in connection with the Existing Loan Agreement or related
thereto. Each Borrower acknowledges its prior grant of Liens and security
interests under the Existing Loan Agreement and confirms that such Liens
continue to secure the Obligations under this Agreement.

The terms and conditions of this Agreement and the Lender’s rights and remedies
under this Agreement and the other Loan Documents shall apply to all of the
Secured Obligations incurred under the Existing Loan Agreement and the Note(s)
issued thereunder.

On and after the Closing Date, (a) all references to the Existing Loan Agreement
(or to any amendment or any amendment and restatement thereof) in the other Loan
Documents (other than this Agreement) shall be deemed to refer to the Existing
Loan Agreement, as amended and restated hereby, (b) all references to any
section (or subsection) of the Existing Loan Agreement in any other Loan
Document (but not in this Agreement) shall be amended to become, mutatis
mutandis, references to the corresponding provisions of this Agreement, and (c)
except as the context otherwise provides, on or after the Closing Date, all
references to this Agreement herein (including for purposes of indemnification
and reimbursement of fees) shall be deemed to be references to the Existing Loan
Agreement, as amended and restated hereby.

This amendment and restatement is limited as written and is not a consent to any
other amendment, restatement or waiver, whether or not similar and, except as
expressly provided herein or in any other Loan Document, all terms and
conditions of the other Loan Documents remain in full force and effect unless
otherwise specifically amended hereby or in any other Loan Document.

1.2              Unless otherwise defined herein, the following capitalized
terms have the following meanings:

“Account Control Agreement(s)” means any agreement entered into by and among the
Lender, any Borrower and a third party bank or other institution (including a
Securities Intermediary) in which any Borrower maintains a Deposit Account or an
account holding Investment Property and which grants the Lender a perfected
first priority, subject to the A&R Intercreditor Agreement, security interest in
the subject account or accounts.

“Additional Term Commitment” means the obligation of the Lender to make an
Advance to the Borrowers on the Closing Date in a principal amount not to exceed
$10,435,000.

“Advance(s)” means any Loan funds advanced under this Agreement.

“Advance Date” means the funding date of any Advance.

“Advance Request” means a request for an Advance submitted by the Borrowers to
the Lender in substantially the form of Exhibit A.



 -2- 

 

“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person. For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlling”,
“controlled by” and under “common control with”), as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of such Person,
whether through the ownership of voting securities, by agreement or otherwise.

“Agreement” means this Amended and Restated Loan and Security Agreement, as
amended from time to time.

“Anti-Terrorism Order” means Executive Order No. 13,224 as of September 24,
2001, Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49,079 (2001), as
amended.

“A&R Fee Letter” means the Amended and Restated Fee Letter, dated as of the date
hereof, between Parent and the Lender.

“A&R Intercreditor Agreement” means the Amended and Restated Intercreditor
Agreement, dated as of the date hereof, between Foris and the Lender.

“Asset Sale” means a sale, assignment, conveyance, exclusive license (as
licensor), transfer or other disposition to, or any exchange of property with,
any Person (other than another member of the Parent or its consolidated
Subsidiaries), in one transaction or a series of transactions, of all or any
part of any Parent’s or a consolidated Subsidiary’s businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, created, leased or
licensed, other than (i) dispositions of obsolete or worn out property, whether
now owned or hereafter acquired, in the ordinary course of business; (ii)
dispositions of inventory sold, and Permitted Intellectual Property Licenses;
(iii) dispositions of Cash or Cash Equivalents to the extent not otherwise
prohibited by this Agreement; and (iv) dispositions of accounts or payment
intangibles (each as defined in the UCC) resulting from the compromise or
settlement thereof in the ordinary course of business for less than the full
amount thereof; and (v) licenses, strain escrows and similar arrangements for
the use of Intellectual Property in the ordinary course of business in
connection with collaboration agreements, research and development agreements
and joint venture agreements and on arm’s length terms, and, solely with respect
to the Collateral IP, subject, at all times to the Lien of the Lender hereunder
on the Borrowers’ rights in such Collateral IP.

“Assignee” has the meaning set forth in Section 10.13.

“August Warrant” means the Common Stock Purchase Warrant, issued on August 14,
2019, for the purchase of 2,000,000 Warrant Shares (as such term is defined in
the August Warrant).

“Bankruptcy Code” means the federal Bankruptcy Reform Act of 1978 (11 U.S.C.
Sections 101 et seq.).



 -3- 

 

“Bankruptcy Laws” means, collectively: (i) the Bankruptcy Code; and (ii) all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor-relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Borrower Products” means all products, software, service offerings, technical
data or technology currently being designed, manufactured or sold by any
Borrower or which any Borrower intends to sell, license, or distribute in the
future including any products or service offerings under development,
collectively, together with all products, software, service offerings, technical
data or technology that have been sold, licensed or distributed by any Borrower
since their respective incorporations.

“Borrowing Base” means, on the last day of each calendar quarter, with respect
to the Borrowers, the sum of (i) all Cash and Cash Equivalents in one or more
Deposit Accounts located in the United States and subject to an Account Control
Agreement in favor of the Lender (provided, however, that each Borrower shall
have ten Business Days after the Closing Date to obtain an Account Control
Agreement), plus (ii) the outstanding principal amount of all Eligible Accounts
Receivable, plus (iii) the current net book value of Eligible Property, Plant
and Equipment, plus (iv) $75,000,000.

“Borrowing Base Deficiency” means, at any time, the excess, if any, of (i) the
Advances outstanding over (ii) the Borrowing Base.

“Brotas 2 Facility” means a custom-built facility for production of the
Borrowers’ products in a location in Barra Bonita, Brazil.

“Business Day” means any day other than Saturday, Sunday and any other day on
which banking institutions in the State of New York are closed for business.

“Capital Stock” means: (i) in the case of a corporation, corporate stock or
shares; (ii) in the case of an association or business entity other than a
corporation, any and all shares, interests, participations, rights or other
equivalents (however designated) of corporate stock; (iii) in the case of a
partnership or limited liability company, partnership or membership interests
(whether general or limited); and (iv) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person, but excluding from all of the
foregoing any debt securities convertible into Capital Stock, whether or not
such debt securities include any right of participation with Capital Stock.

“Cash” means all cash and liquid funds.

“Cash Equivalents” means, as of any date of determination, any of the following:
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by the United States Government, or (b) issued by
any agency of the United States, the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one year
after such date; (ii) marketable direct obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof, in each case maturing within one year after such
date and having, at the

 -4- 

 

time of the acquisition thereof, a rating of at least A-1 from Standard & Poor’s
Corporation or at least P-1 from Moody’s Investors Service; (iii) commercial
paper maturing no more than one year from the date of creation thereof and
having, at the time of the acquisition thereof, a rating of at least A-1 from
Standard & Poor’s Corporation or at least P-1 from Moody’s Investors Service;
(iv) certificates of deposit or bankers’ acceptances maturing within one year
after such date and issued or accepted by the Lender or by any commercial bank
organized under the laws of the United States of America or any state thereof or
the District of Columbia that (a) is at least “adequately capitalized” (as
defined in the regulations of its primary federal banking regulator), and (b)
has Tier 1 capital (as defined in such regulations) of not less than
$100,000,000; and (v) shares of any money market mutual fund that (a) has
substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $500,000,000, and (c) has the highest rating obtainable from either
Standard & Poor’s Corporation or Moody’s Investors Service.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980 (42 U.S.C. §§ 9601 et seq.), as amended from time to time.

“Change in Control” means (i) any reorganization, recapitalization,
consolidation or merger (or similar transaction or series of related
transactions) of Parent, sale or exchange of outstanding Capital Stock (or
similar transaction or series of related transactions) of Parent in which the
holders of Parent’s outstanding Capital Stock immediately before consummation of
such transaction or series of related transactions do not, immediately after
consummation of such transaction or series of related transactions, retain
shares representing more than 50% of the voting power of the surviving entity of
such transaction or series of related transactions, in each case without regard
to whether Parent is the surviving entity or (ii) Parent fails to own, directly
or indirectly, 100% of the Capital Stock of any of its Subsidiaries.

“Claims” has the meaning set forth in Section 10.10.

“Closing Date” means the date of this Agreement.

“Closing Date Advance” has the meaning set forth in Section 2.1(a).

“Collateral” means the property described in Section 3.

“Collateral IP” means all Intellectual Property other than Excluded Intellectual
Property.

“Common Stock” means the Parent’s common stock, $0.0001 par value per share, as
presently constituted under the Parent’s Certificate of Incorporation, and any
class and/or series of Parent’s Capital Stock for or into which such common
stock may be converted or exchanged in a reorganization, recapitalization or
similar transaction.

“Confidential Information” has the meaning set forth in Section 10.12.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
Indebtedness or other obligations of another Person, including any such
obligation directly or indirectly guaranteed, endorsed, co-made or discounted or
sold with recourse by that Person, or in respect of which that Person is
otherwise

 -5- 

 

directly or indirectly liable; (ii) any obligations with respect to undrawn
letters of credit, corporate credit cards or merchant services issued for the
account of that Person; and (iii) all obligations arising under any interest
rate, currency or commodity swap agreement, interest rate cap agreement,
interest rate collar agreement, or other agreement or arrangement designated to
protect a Person against fluctuation in interest rates, currency exchange rates
or commodity prices; provided, however, that the term “Contingent Obligation”
shall not include endorsements for collection or deposit in the ordinary course
of business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determined amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.

“Copyright License” means any written agreement granting (i) any right to
exploit any Copyright, now owned or hereafter acquired by any Borrower or in
which any Borrower now holds or hereafter acquires any interest, (ii) an
immunity from suit under any Copyright, or (iii) an option to any of the
foregoing.

“Copyrights” means all copyrights, whether registered or unregistered and
published or unpublished, including copyrights in software, internet web sites,
databases and the content thereof, held pursuant to the laws of the United
States, any State thereof, or of any other country.

“Debt Transaction” means, with respect to Parent or any consolidated Subsidiary,
any sale, issuance, placement, assumption or guaranty of funded Indebtedness
(other than pursuant to this Agreement), whether or not evidenced by a
promissory note or other written evidence of Indebtedness, other than Permitted
Indebtedness.

“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit.

“Default” means any event which, with the passage of time or notice or both,
would, unless cured or waived hereunder, become an Event of Default.

“Disqualified Stock” means, with respect to any Person, any Capital Stock that
by its terms (or by the terms of any security into which it is convertible or
for which it is exchangeable at the option of the holder) or upon the happening
of any event:

(i)       matures or is mandatorily redeemable pursuant to a sinking fund
obligation or otherwise;

(ii)       is convertible or exchangeable for Indebtedness or Disqualified Stock
(excluding Capital Stock convertible or exchangeable solely at the option of the
issuer or a Subsidiary; provided, that any such conversion or exchange will be
deemed an incurrence of Indebtedness or Disqualified Stock, as applicable); or

(iii)       is redeemable at the option of the holder thereof, in whole or in
part,



 -6- 

 

in the case of each of clauses (i), (ii) and (iii), no earlier than the 91st day
after the Term Loan Maturity Date.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“DSM” means DSM Finance B.V.

“DSM Collateral” means “Collateral” as defined in the DSM Security Agreement.

“DSM Credit Agreement” means the Credit Agreement between Parent and DSM, dated
September 17, 2019.

“DSM Obligations” means “Secured Obligations” as defined in the DSM Security
Agreement as in effect on the date hereof.

“DSM Receivable” means a receivable owing to Borrower from any of DSM National
Products AG, DSM Nutritional Products Ltd, DSM Produtos Nutricionais Brasil
S.A., or any of their respective Affiliates.

“DSM Security Agreement” means the Security Agreement between Parent and DSM,
dated September 17, 2019.

“Eligible Accounts Receivable” means a receivable owing to any Borrower which:
(i) is denominated and payable in U.S. Dollars; (ii) is payable by an obligor
that is not an Affiliate of the applicable Borrower (and for this purpose each
DSM Receivable shall be considered payable by an obligor that is not an
Affiliate of the applicable Borrower); (iii) is not more than 90 days past due
or 120 days past the original invoice date of such receivable; (iv) arises under
a duly authorized contract for the sale and delivery of goods and services in
the ordinary course of the applicable Borrower’s business that (a) is in full
force and effect and that is a valid, binding and enforceable obligation of the
related obligor, (b) conforms in all material respects with all applicable laws,
rulings and regulations in effect, (c) that is not the subject of any asserted
dispute, offset, hold back, defense, adverse claim or other claim, and (d) in
which the applicable Borrower has good and marketable title, and that is freely
assignable by the applicable Borrower (including without any consent of the
related obligor unless such consent has already been obtained); (v) constitutes
an “account” or “general intangible” (each, as defined in the UCC), and that is
not evidenced by “instruments” or “chattel paper” (each, defined in the UCC);
(vi) represents amounts earned and payable by the obligor that are not subject
to any condition or subsequent deliverables; and (vii) is not otherwise deemed
ineligible as a result of risks determined by the Lender in its reasonable
discretion.

“Eligible Property, Plant and Equipment” means all Property Plant and Equipment
determined in accordance with GAAP which is located in the United States and for
which any Borrower has good and marketable title, free and clear of all Liens
other than Permitted Liens of the types set forth in clauses (i), (iii), (iv),
(v), (x), and (xiii) of the definition thereof.

“Environmental Laws” means all applicable federal, state, local and foreign
Laws, statutes, ordinances, codes, rules, legally binding standards and
regulations, now or hereafter in effect, and in each case as amended or
supplemented from time to time, and any applicable non-appealable

 -7- 

 

judicial or administrative interpretation thereof, including any applicable
legally binding judicial or administrative order, consent decree or judgment,
imposing liability or standards of conduct for or relating to the regulation and
protection of human health and safety (to the extent related to exposure to
Hazardous Materials), the environment and natural resources (including ambient
air, surface water, groundwater, wetlands, land surface or subsurface strata,
wildlife, aquatic species and vegetation).

“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, costs, losses, damages, fine, penalties and expenses (including all
fees, disbursements and expenses of counsel, experts and consultants), incurred
as a result of or related to any claim, suit, action, investigation, proceeding
or demand by any Person, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute or common law, arising
under or related to any Environmental Laws or permits, or in connection with any
Release or threatened Release or presence of a Hazardous Material whether on,
at, in, under, from or about or in the vicinity of any real or personal
property.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

“ERISA Affiliate” means, with respect to each Borrower, any trade or business
(whether or not incorporated) which, together with such Borrower, is treated as
a single employer within the meaning of Sections 414(b) or (c) of the IRC (or,
solely for purposes of Section 302 of ERISA or Sections 412 and 430 of the IRC,
Section 414(m) or (o) of the IRC).

“Event of Default” has the meaning set forth in Section 8.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Excluded Intellectual Property” means: (a) all Intellectual Property that (i)
constitutes “AMYRIS Licensed IP” as defined in the License Agreement regarding
Diesel Fuel in the EU, dated as of March 21, 2016, as amended, by and among the
Parent and Total Raffinage Chimie S.A., as assignee of Total Energies Nouvelles
Activités USA, but solely to the extent of the field of use granted in such
agreement, (ii) constitutes “AMYRIS Licensed IP” as defined in the Amended &
Restated Jet Fuel License Agreement, dated as of March 21, 2016, as amended, by
and among the Parent and Total Amyris BioSolutions B.V., but solely to the
extent of the field of use granted in such agreement and (iii) is subject to the
Farnesene Intellectual Property License, dated as of November 14, 2017, by and
between DSM Nutritional Products Ltd. and Parent, but solely to the extent of
the field of use granted in such license and solely for the purposes of
manufacturing Vitamin E, and in each case of clauses (i) and (ii), as such
agreements were in effect as of June 29, 2018, and in the case of clause (iii),
as such agreement existed as of December 14, 2018; (b) United States
intent-to-use trademark applications to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark applications under
applicable federal law; and (c) the rights granted to DSM in the DSM Collateral,
but solely until satisfaction in full in cash of the DSM Obligations, at which
time, without the requirement of any further consent or action on the part of
the Borrowers, the Lender, DSM or any other Person, such rights in the DSM
Collateral

 -8- 

 

shall revert to being Collateral subject to the first priority Lien (subject to
the terms of the A&R Intercreditor Agreement) in favor of the Lender and no
longer be treated as “Excluded Intellectual Property” under this Agreement or
the other Loan Documents. For the avoidance of doubt, upon the reversion of such
rights in the DSM Collateral to being Collateral pursuant to the foregoing
sentence, Lender’s Lien on the DSM Collateral will be superior to any Lien in
favor of any other Person, subject to the terms of the A&R Intercreditor
Agreement.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Lender or required to be withheld or deducted from a payment to the Lender,
(i) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (a) imposed as a result of the
Lender being organized under the laws of, or having its principal office or, in
the case of the Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (b)
imposed as a result of a present or former connection between the Lender and the
jurisdiction imposing such Tax (other than connections arising from the Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in the Term Loan or Loan Document), (ii) in the
case of the Lender, U.S. federal withholding Taxes imposed on amounts payable to
or for the account of the Lender with respect to an applicable interest in the
Term Loan or commitment pursuant to a law in effect on the date on which (a) the
Lender acquires such interest in the Term Loan or commitment or (b) the Lender
changes its lending office, except, in each case, to the extent that, pursuant
to Section 7.10, amounts with respect to such Taxes were payable either to the
Lender’s assignor immediately before the Lender became a party hereto or to the
Lender immediately before it changed its lending office, and (iii) if, upon
prior written request therefor, the Lender fails to provide the Borrowers with a
duly executed IRS Form W-9 or appropriate IRS From W-8.

“Existing Loan Agreement Closing Date” means August 14, 2019.

“Facility Charge” has the meaning set forth in the A&R Fee Letter.

“Financial Statements” has the meaning set forth in Section 7.1.

“Foreign Government Scheme or Arrangement” has the meaning set forth in Section
5.23(c).

“Foreign Plan” has the meaning set forth in Section 5.23(c).

“Foreign Subsidiary” means any Subsidiary other than a Subsidiary organized or
formed under the laws of any state within the United States or the District of
Columbia.

“Foris” means Foris Ventures, LLC.

“Foris LSA” means the Loan and Security Agreement, dated June 29, 2018 by and
among Foris, the Borrowers and the several banks and other financial
institutions or entities parties thereto, as amended.



 -9- 

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, that the definitions set
forth in this Agreement and any financial calculations required by the Loan
Documents shall be computed to exclude any change to lease accounting rules from
those in effect pursuant to Financial Accounting Standards Board Accounting
Standards Codification 840 (Leases) and other related lease accounting guidance
as in effect on the date hereof.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

“Hazardous Material” means hazardous waste, hazardous substance, pollutant,
contaminant, toxic substance, oil, hazardous material, chemical or other similar
substance to the extent each of the foregoing is regulated by any Environmental
Law.

“Indebtedness” means indebtedness of any kind, including (i) all indebtedness
for borrowed money or the deferred purchase price of property or services
(excluding trade credit entered into in the ordinary course of business due
within 90 days), including reimbursement and other obligations with respect to
surety bonds and letters of credit, (ii) all obligations evidenced by notes,
bonds, debentures or similar instruments, (iii) all capital lease obligations,
(iv) all Contingent Obligations, and (v) Disqualified Stock.

“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (ii) to the extent not otherwise described
in (i), Other Taxes.

“Initial Term Loan” has the meaning set forth in the preamble to this Agreement.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.

“Intellectual Property” means all of each Borrowers’ (i) rights anywhere in the
world in and to Copyrights; Trademarks; Patents; Licenses; trade secrets,
confidential and proprietary information, including know-how, manufacturing and
production processes and techniques, research and development information,
databases and data, customer and supplier lists and information; inventions;
mask works; domain names and social media identifiers; all other intellectual
and industrial property rights of any type; and the rights to sue for past,
present and future infringement, misappropriation or other violation of any of
the foregoing and any harm to the goodwill associated therewith, and (ii) all
tangible embodiments of the foregoing.

“Investment” means any beneficial ownership (including stock, partnership or
limited liability company interests) of or in any Person, or any loan, advance
or capital contribution to any Person or the acquisition of all, or
substantially all, of the assets or a business line or division of another
Person or the purchase of any assets of another Person for greater than the fair
market value of such assets to solely the extent of the amount in excess of the
fair market value.



 -10- 

 

“Involuntary Disposition” means the receipt by Parent or any consolidated
Subsidiary of any cash insurance proceeds or condemnation awards payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of its real or personal property.

“IP Security Agreement” has the meaning set forth in Section 7.22(f) of this
Agreement.

“IRC” means the Internal Revenue Code of 1986, as amended, and any successor
thereto (unless otherwise specified therein).

“IRS” means the Internal Revenue Service, or any successor thereto.

“Joinder Agreements” means for each Domestic Subsidiary that is required to be a
Subsidiary Guarantor, a completed and executed Joinder Agreement in
substantially the form attached hereto as Exhibit H.

“Laws” means any federal, state, local and foreign statute, law, treaty,
judicial decision, regulation, guidance, guideline, ordinance, rule, judgment,
order, decree, code, injunction, permit, concession, grant, franchise,
governmental (or quasi-governmental) agreement, governmental (or
quasi-governmental) restriction or determination of an arbitrator, court or
other Governmental Authority (whether or not having the force of law), whether
now or hereafter in effect.

“Lender” has the meaning set forth in the preamble to this Agreement.

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest; provided, that for the
avoidance of doubt, licenses, strain escrows and similar provisions in
collaboration agreements, research and development agreements that do not create
or purport to create a security interest, encumbrance, levy, lien or charge of
any kind shall not be deemed to be Liens for purposes of this Agreement.

“Litigation” has the meaning set forth in Section 5.5.

“Loan” means the Advances and the Term Loans made under this Agreement.

“Loan Documents” means this Agreement, the Notes (if any), the Account Control
Agreements, the Joinder Agreements, the A&R Fee Letter, all UCC financing
statements, and any other documents executed in connection with the Secured
Obligations or the transactions contemplated hereby, as the same may from time
to time be amended, modified, supplemented or restated.

“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets, or condition (financial or otherwise)
of the Borrowers; or (ii) the ability of the Borrowers to perform the Secured
Obligations in accordance with the terms of the

 -11- 

 

Loan Documents, or the ability of the Lender to enforce any of its rights or
remedies with respect to the Secured Obligations; or (iii) the Collateral or the
Lender’s Liens on the Collateral or the priority of such Liens.

“Maximum Rate” has the meaning set forth in Section 2.2.

“Minimum Revenue” has the meaning set forth in the A&R Fee Letter.

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, and to which any Borrower or any ERISA Affiliate is making,
is obligated to make, has made or been obligated to make, contributions on
behalf of participants who are or were employed by any of them.

“Net Cash Proceeds” means the aggregate proceeds paid in Cash or Cash
Equivalents received by Parent or any of its consolidated Subsidiaries in
connection with any Asset Sale or Debt Transaction, net of (i) direct costs
incurred in connection therewith (including legal, accounting and investment
banking fees and expenses, sales commissions and underwriting discounts) and
(ii) estimated or other taxes paid or payable (including sales, use or other
transactional taxes and any net marginal increase in income taxes) as a result
thereof, and (iii) the amount to retire any Indebtedness secured by a Permitted
Lien on the related property, and (iv) amounts which are required to be placed
in escrow unless and until such amounts are released to the Parent or one or
more of its consolidated Subsidiaries. For purposes hereof, “Net Cash Proceeds”
includes any Cash or Cash Equivalents received upon the disposition of any
non-cash consideration received by Parent or any of its consolidated
Subsidiaries in any Asset Sale or Debt Transaction.

“Note” means each Term Note issued hereunder.

“October Warrant” means the Common Stock Purchase Warrant, issued on October 28,
2019, for the purchase of 2,000,000 Warrant Shares (as such term is defined in
the October Warrant).

“OFAC” has the meaning set forth in Section 5.22(b).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.

“Parent” has the meaning set forth in the preamble to this Agreement.

“Patent License” means any written agreement in which any Borrower now holds or
hereafter acquires any interest that (i) grants any right with respect to any
invention or any Patent, (ii) agrees to refrain from asserting or grants
immunity from suit under any Patent or invention, or (iii) grants an option to
any of the foregoing.

“Patents” means all letters patent of, or rights corresponding thereto, in the
United States or in any other country, all applications (including provisional,
continuation (in-whole or in-part),

 -12- 

 

and divisional applications) of the foregoing and any other pre-grant variations
thereof, and all reissues, reexaminations, renewals, extensions and other
post-grant variations thereof in the United States or any other country.

“Permitted Indebtedness” means (i) Indebtedness of the Borrowers in favor of the
Lender arising under this Agreement or any other Loan Document; (ii)
Indebtedness existing on, or committed for but not yet outstanding as of the
Closing Date which is disclosed in Schedule lA; (iii) Indebtedness of up to
$10,000,000 outstanding at any time secured by a Lien described in clause (vii)
of the defined term “Permitted Liens,” provided such Indebtedness does not
exceed the cost of the Equipment and related expenses financed with such
Indebtedness; (iv) Indebtedness to trade creditors incurred in the ordinary
course of business, including Indebtedness incurred in the ordinary course of
business with corporate credit cards; (v) Indebtedness that also constitutes a
Permitted Investment; (vi) Subordinated Indebtedness; (vii) reimbursement
obligations in connection with letters of credit or similar instruments that are
secured by Cash or Cash Equivalents and issued on behalf of any Borrower or a
Subsidiary thereof in an amount not to exceed $500,000 at any time outstanding;
(viii) other unsecured Indebtedness in an amount not to exceed $50,000,000 at
any time outstanding and with a maturity date at least 91 days after the Term
Loan Maturity Date; (ix) Indebtedness not to exceed $65,000,000 in unsecured
convertible indebtedness which imposes materially more burdensome terms than
Parent’s Senior Convertible Note issued on July 24, 2019, but with a maturity
date which is later than the Term Loan Maturity Date; (x) debt secured by the
Brotas 2 Facility not to exceed the cost of building or acquiring the assets and
related expenses; (xi) Contingent Obligations that are guarantees of
Indebtedness described in clauses (i) through (x) or other obligations of others
that do not otherwise constitute Indebtedness; (xii) extensions, refinancings
and renewals of any items of Permitted Indebtedness, provided, that the
principal amount is not increased or the terms modified to impose materially
more burdensome terms upon any Borrower or its Subsidiary, as the case may be;
(xiii) Disqualified Stock which is issued in respect of a financing of assets or
rights relating to the Parent’s Biossance business and does not require payments
of cash dividends or distributions prior to the Term Loan Maturity Date; and
(xiv) up to $8 million principal amount of Indebtedness, and all other DSM
Obligations constituting Indebtedness, of Parent pursuant to, and solely in
accordance with, the DSM Credit Agreement.

“Permitted Intellectual Property Licenses” means (i) licenses of Intellectual
Property rights granted by any Borrower that are in existence at the Closing
Date and (ii) non-perpetual licenses of Intellectual Property rights granted by
any Borrower in the ordinary course of business on arm’s length terms consisting
of the licensing of technology, the development of technology or the providing
of technical support which may include licenses with unlimited renewal options
solely to the extent such options require mutual consent for renewal or are
subject to financial or other conditions as to the ability of licensee to
perform under the license; provided such license was not entered into during
continuance of an Event of Default.

“Permitted Investment” means: (i) Investments existing on the Closing Date which
are disclosed in Schedule 1B; (ii) (a) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or any
State thereof maturing within one year from the date of acquisition thereof, (b)
commercial paper maturing no more than one year from the date of creation
thereof and currently having a rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (c) certificates of
deposit

 -13- 

 

issued by any bank with assets of at least $500,000,000 maturing no more than
one year from the date of investment therein, and (d) money market accounts;
(iii) repurchases of stock from former employees, directors, or consultants of
any Borrower under the terms of applicable repurchase agreements at the original
issuance price of such securities in an aggregate amount not to exceed $250,000
in any fiscal year, provided, that no Event of Default has occurred, is
continuing or would exist after giving effect to the repurchases;
(iv) Investments accepted in connection with Permitted Transfers; (v)
Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of the Borrowers’ business; (vi) Investments
consisting of notes receivable of, or prepaid royalties and other credit
extensions, to customers and suppliers in the ordinary course of business and
consistent with past practice, provided, that this subparagraph (vi) shall not
apply to Investments of any Borrower in any Subsidiary; (vii) Investments
consisting of loans not involving the net transfer on a substantially
contemporaneous basis of cash proceeds to employees, officers or directors
relating to the purchase of Capital Stock of any Borrower pursuant to employee
stock purchase plans or other similar agreements approved such Borrower’s Board
of Directors; (viii) Investments consisting of travel advances in the ordinary
course of business; (ix) Investments in existing Domestic Subsidiaries and
newly-formed Domestic Subsidiaries, provided, that each such newly-formed
Domestic Subsidiary enters into a Joinder Agreement promptly after its formation
by any Borrower and execute such other documents as shall be reasonably
requested by the Lender; (x) Investments in Subsidiary Guarantors;
(xi) Investments in Foreign Subsidiaries that are not Subsidiary Guarantors
which (A) are required in the ordinary course of business to fund the day to day
operations of the Foreign Subsidiaries in an amount not to exceed (1) $200,000
per month with respect to Amyris Bio Products Portugal, Unipessoal, Lda. and
(2) $5,000,000 per month with respect to Amyris Biotecnologia do Brasil Ltda.
and (B) Investments consisting of an intercompany note in form satisfactory to
the Lender in its sole discretion which provides payments of interest only prior
to the Term Loan Maturity Date, is contractually subordinated in respect of
payment to this Agreement and is solely for purchases of inventory in the
ordinary course of business; (xii) Investments in an amount not to exceed
$1,000,000 per year with respect to the Aprinnova, LLC joint venture with Nikko
Chemicals Co., Ltd.; (xiii) Permitted Intellectual Property Licenses; and
(xiv) additional Investments that do not exceed $250,000 in the aggregate.

“Permitted Liens” means any and all of the following: (i) Liens in favor of the
Lender; (ii) Liens existing or pending on the Closing Date which are disclosed
in Schedule 1C; (iii) Liens for taxes, fees, assessments or other governmental
charges or levies, either not delinquent or being contested in good faith by
appropriate proceedings; provided, that each Borrower maintains adequate
reserves therefor in accordance with GAAP; (iv) Liens securing claims or demands
of materialmen, artisans, mechanics, carriers, warehousemen, landlords and other
like Persons arising in the ordinary course of business; provided, that the
payment thereof is not yet required; (v) Liens arising from judgments, decrees
or attachments in circumstances which do not constitute an Event of Default
hereunder; (vi) the following deposits, to the extent made in the ordinary
course of business: deposits under workers’ compensation, unemployment
insurance, social security and other similar laws, or to secure the performance
of bids, tenders or contracts (other than for the repayment of borrowed money)
or to secure indemnity, performance or other similar bonds for the performance
of bids, tenders or contracts (other than for the repayment of borrowed money)
or to secure statutory obligations (other than Liens arising under ERISA or
environmental Liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds; (vii) Liens on

 -14- 

 

Equipment or software or other intellectual property constituting purchase money
Liens and Liens in connection with capital leases securing Indebtedness
permitted in clause (iii) of “Permitted Indebtedness”; (viii) Liens incurred in
connection with Subordinated Indebtedness; (ix) leasehold interests in leases or
subleases and licenses granted in the ordinary course of the Borrowers’ business
and not interfering in any material respect with the business of the licensor;
(x) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of custom duties that are promptly paid on or before the date
they become due; (xi) Liens on insurance proceeds securing the payment of
financed insurance premiums that are promptly paid on or before the date they
become due (provided, that such Liens extend only to such insurance proceeds and
not to any other property or assets); (xii) statutory and common law rights of
set-off and other similar rights as to deposits of cash and securities in favor
of banks, other depository institutions and brokerage firms; (xiii) easements,
zoning restrictions, rights-of-way and similar encumbrances on real property
imposed by law or arising in the ordinary course of business so long as they do
not materially impair the value or marketability of the related property; (xiv)
Liens on Cash or Cash equivalents securing obligations permitted under clause
(iv) and (vii) of the definition of Permitted Indebtedness (to the extent such
Cash or Cash equivalents are in a Specified Account and subject to the
limitations in the definition thereof); (xv) Liens securing obligations related
to the Brotas 2 Facility permitted under clause (x) of Permitted Indebtedness;
(xvi) Liens to secure the DSM Obligations pursuant to the DSM Security
Agreement; and (xvii) Liens incurred in connection with the extension, renewal
or refinancing of the Indebtedness secured by Liens of the type described in
clauses (i) through (xvi) above; provided, that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the Indebtedness being extended, renewed or
refinanced (as may have been reduced by any payment thereon) does not increase.

“Permitted Transfers” means (i) dispositions of inventory sold, and Permitted
Intellectual Property Licenses, in each case, in the ordinary course of
business, (ii) licenses, strain escrows and similar arrangements for the use of
Intellectual Property in the ordinary course of business in connection with
collaboration agreements, research and development agreements and joint venture
agreements and on arm’s length terms and, to the extent material to any
Borrower’s business, approved by such Borrower’s board of directors, and, solely
with respect to the Collateral IP, subject, at all times to the Lien of the
Lender on such Borrower’s ownership interest therein as granted hereunder, (iii)
dispositions of worn-out, obsolete or surplus property at fair market value in
the ordinary course of business; (iv) dispositions of accounts or payment
intangibles (each as defined in the UCC) resulting from the compromise or
settlement thereof in the ordinary course of business for less than the full
amount thereof; (v) any Transfers of assets to any Subsidiary Guarantor and
Transfers consisting of Permitted Investments in Foreign Subsidiaries permitted
under clauses (xi) and (xii) of Permitted Investments; and (vi) so long as no
Default or Event of Default has occurred and is continuing, other Transfers of
assets to any Person other than to a Subsidiary that is not a Subsidiary
Guarantor or joint venture and which have a fair market value of not more than
$250,000 in the aggregate in any fiscal year.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.



 -15- 

 

“Plan” means, at any time, an employee benefit plan, as defined in Section 3(3)
of ERISA, which any Borrower or any of its Subsidiaries maintains, contributes
to or has an obligation to contribute to on behalf of participants who are or
were employed by any such Person (or, if such plan were terminated at such time,
would under Section 4069 of ERISA be deemed to be an employee benefit plan of
such Person).

“Preferred Stock” means at any given time any equity security issued by any
Borrower that has any rights, preferences or privileges senior to such
Borrower’s common stock.

“Prepayment Charge” has the meaning set forth in Section 2.4(c).

“Projections” means, for the fiscal years 2019-2022, Parent’s forecasted
consolidated: (a) balance sheets; (b) profit and loss statements (which shall
report revenue, gross margin, EBITDA and net income); (c) cash flow statements;
and (d) capitalization statements, together with appropriate supporting details
and a statement of underlying assumptions.

“Qualified Plan” means a Plan which is intended to be tax-qualified under
Section 401(a) of the IRC.

“Real Estate” means all of the real property owned, leased, subleased or used by
any Person.

“Receivables” means (i) all of the Borrowers’ Accounts, Instruments, Documents,
Chattel Paper, Supporting Obligations, letters of credit, proceeds of any letter
of credit, and Letter of Credit Rights, and (ii) all customer lists, software,
and business records related thereto.

“Release” means any release, spill, emission, leaking, pumping, pouring,
emitting, emptying, escape, injection, deposit, disposal, discharge, dispersal,
dumping, leaching or migration of Hazardous Material into or through the
environment.

“SEC” means the United States Securities and Exchange Commission.

“Secured Obligations” means all of the Borrowers’ obligations and liabilities
under this Agreement and any Loan Document, including any obligation to pay any
amount whether arising by reason of an extension of credit, loan, guaranty,
indemnification or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired (whether or not accruing
after the filing of any case under the Bankruptcy Code and whether or not a
claim for post-filing or post-petition interest, fees and charges is allowed or
allowable in any such proceeding).

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Security Documents” means each security agreement, all other mortgages, deeds
of trust, security agreements, pledge agreements, assignments, control
agreements, financing statements and other documents as shall from time to time
secure or relate to the Secured Obligations or any other obligation arising
under any Loan Document or any part thereof, in each case, executed by Parent,
any Subsidiary Guarantor or any Subsidiary.



 -16- 

 

“Solvency Certificate” means a certificate duly executed by an officer of Parent
in the form of Exhibit I.

“Solvent” with respect to any Person and its Subsidiaries on a consolidated
basis, means that as of any date of determination, (a) the sum of the fair value
of the assets of such Person will, as of such date, exceed the sum of all debts
of such Person as of such date, (b) the present fair saleable value of the
assets of such Person will, as of such date, be greater than the amount that
will be required to pay the probable liability on existing debts of such Person
as such debts become absolute and matured, and (c) such Person does not intend
to incur, or believe or reasonably should believe that it will incur, debts
beyond its ability to pay as they mature. For purposes of this definition, (i)
“debt” means liability on a “claim” and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, subordinated, secured or unsecured, or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured. For purposes of this definition, the amount of any contingent,
unliquidated and disputed claim and any claim that has not been reduced to
judgment at any time shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability irrespective of
whether such liabilities meet the criteria for accrual under GAAP.

“Specified Accounts” means each of (i) that certain certificate of deposit
account maintained at Bank of the West and bearing account number and (ii) that
certain certificate of deposit account maintained at Bank of the West and
bearing account number .

“S&P” means Standard & Poor’s Rating Services and any successor entity thereof.

“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to the Lender in
its sole discretion and subject to a subordination agreement satisfactory to the
Lender in its sole discretion.

“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which any Borrower owns or controls
50.1% or more of the outstanding voting securities, including each entity listed
on Schedule 1 hereto.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan Interest Rate” means for any day a per annum rate of interest equal
to the greater of (A) 12.00% or (B) the rate of interest payable by the
Borrowers with respect to any Indebtedness, including, but not limited to, the
rate of interest charged pursuant to the Foris LSA, plus 25 basis points on such
date.

“Term Loan Maturity Date” means July 1, 2022.

“Term Loan Fee” has the meaning set forth in the A&R Fee Letter.



 -17- 

 

“Term Note” means a Promissory Note in substantially the form of Exhibit B.

“Trademark License” means any written agreement (i) granting any right to use
any Trademark, now owned or hereafter acquired by any Borrower or in which any
Borrower now holds or hereafter acquires any interest, (ii) agreeing to refrain
from asserting or granting immunity under any Trademark, (iii) to coexist, or
(iv) granting an option to any of the foregoing.

“Trademarks” means all trademarks, service marks, domain names, trade names,
business names, corporate names, trade dress, logos, designs, slogans, or other
indicia of source or origin, whether registered, common law or otherwise, and
any applications, recordings, renewals and other post-grant variations of any of
the foregoing in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof, together, in each case, with the goodwill
associated therewith or symbolized thereby.

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of New York; provided, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, the Lender’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of New York, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

“Upfront Fee” has the meaning set forth in the A&R Fee Letter.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001), as amended, and the rules and regulations
promulgated thereunder from time to time in effect.

“Warrants” means warrants to purchase shares of Parent Capital Stock from the
Parent, granted by the Parent.

Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement. Unless otherwise specifically provided herein,
any accounting term used in this Agreement or the other Loan Documents shall
have the meaning customarily given such term in accordance with GAAP, and all
financial computations hereunder shall be computed in accordance with GAAP,
consistently applied. Notwithstanding the foregoing, if at any time any change
in GAAP would affect the computation of any financial computations or
requirement set forth in any Loan Document, and the Borrowers or the Lender
shall so request, the Lender and the Borrowers shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP, provided, that until so amended, such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and the Borrowers shall provide to the Lender reconciliation
statements showing the difference in such calculation,

 -18- 

 

together with the delivery of monthly, quarterly and annual Financial Statements
required hereunder. Unless otherwise defined herein or in the other Loan
Documents, terms that are used herein or in the other Loan Documents and defined
in the UCC shall have the meanings given to them in the UCC.

SECTION 2. THE LOAN

2.1              Term Loan.

(a)               Advances. On the Existing Loan Agreement Closing Date, the
Lender made the Initial Term Loan to the Borrowers, in the original principal
amount equal to $10,435,000. Subject to the terms and conditions of this
Agreement and relying upon the representations and warranties set forth herein,
the Lender agrees to make in an amount not to exceed the Additional Term
Commitment, and the Borrowers agree to draw an Advance in an aggregate amount
equal to $10,435,000 on the Closing Date (the “Closing Date Advance”). Amounts
borrowed under this Section 2.1(a) and repaid or prepaid may not be reborrowed.

(b)               Advance Request. To obtain the Closing Date Advance, the
Borrowers shall complete, sign and deliver an Advance Request (at least one
Business Day before the Advance Date occurring on the Closing Date) to the
Lender.

(c)               Interest. The principal balance of the Term Loan shall bear
interest thereon from the Existing Loan Agreement Closing Date or the Closing
Date, as the case may be, at the Term Loan Interest Rate based on a year
consisting of 360 days, with interest computed daily based on the actual number
of days elapsed.

(d)               Payment.

(i)                 The Borrowers will pay interest on the Term Loan on the
first Business Day of each month, beginning with the month after the Closing
Date, provided, however, that all interest accruing from and after the Existing
Loan Agreement Closing Date or the Closing Date, as applicable, through and
including December 1, 2019 shall be first due and payable on December 15, 2019.

(ii)              The entire Term Loan principal balance and all accrued but
unpaid interest hereunder, shall be due and payable on the Term Loan Maturity
Date. The Borrowers shall make all payments under this Agreement by wire
transfer in immediately available funds without setoff, recoupment or deduction
and regardless of any counterclaim or defense.

For the avoidance of doubt, the Borrowers and Lender confirm, acknowledge, and
agree that no invoice shall be sent in connection with collection of the above
payments and receipt of an invoice in connection therewith shall not be a
condition of such payments becoming due and payable hereunder. For the sake of
clarification, the payments made pursuant to this Section 2.1(d) shall not be
subject to any Prepayment Charge under Section 2.4(d) hereof.



 -19- 

 

2.2              Maximum Interest. Notwithstanding any provision in this
Agreement or any other Loan Document, it is the parties’ intent not to contract
for, charge or receive interest at a rate that is greater than the maximum rate
permissible by law that a court of competent jurisdiction shall deem applicable
hereto (which under the laws of the State of New York shall be deemed to be the
laws relating to permissible rates of interest on commercial loans) (the
“Maximum Rate”). If a court of competent jurisdiction shall finally determine
that the Borrowers have actually paid to the Lender an amount of interest in
excess of the amount that would have been payable if all of the Secured
Obligations had at all times borne interest at the Maximum Rate, then such
excess interest actually paid by the Borrowers shall be applied as follows:
first, to the payment of the Secured Obligations consisting of the outstanding
principal; second, after all principal is repaid, to the payment of the Lender’s
accrued interest, costs, expenses, professional fees and any other Secured
Obligations; and third, after all Secured Obligations are repaid, the excess (if
any) shall be refunded to the Borrowers.

2.3              Default Interest. In the event any payment is not made on or
prior to the third Business Day after its scheduled payment date, an amount
equal to 6% of the past due amount shall be payable on demand. In addition, upon
the occurrence and during the continuation of an Event of Default hereunder, all
Secured Obligations, including principal, interest, compounded interest, and
professional fees, shall bear interest at a rate per annum equal to the rate set
forth in Section 2.1(c), plus 6% per annum. In the event any interest is not
paid when due hereunder, delinquent interest shall be added to principal and
shall bear interest on interest, compounded at the rate set forth in Section
2.1(c) or Section 2.4, as applicable.

2.4              Prepayment.

(a)               Optional Prepayment. At its option upon at least five Business
Days prior notice to the Lender, the Borrowers may prepay all, but not less than
all, of the entire principal balance of the Term Loan together with all accrued
and unpaid interest thereon.

(b)               Mandatory Prepayments.

(i)                 Asset Sales. The Borrowers shall prepay the Term Loan no
later than the fifth Business Day following receipt of Net Cash Proceeds, in
excess of $500,000 in any calendar year, required to be prepaid pursuant to the
provisions hereof in an amount equal to 100% of the Net Cash Proceeds received
from any Asset Sale by Parent or any of its consolidated Subsidiaries.

(ii)              Involuntary Dispositions. The Borrowers shall prepay the Term
Loan no later than the fifth Business Day following receipt of Net Cash
Proceeds, in an amount equal to 100% of the Net Cash Proceeds received from any
Involuntary Disposition, provided, that so long as no Default or Event of
Default shall have occurred and be continuing, the Borrowers shall have the
option to invest up to $10,000,000 of the Net Cash Proceeds received from any
Involuntary Disposition within 180 days of receipt thereof in assets of the type
involved in such Involuntary Disposition or otherwise used in the business of
the Parent and its consolidated Subsidiaries or such greater amount as is
approved by the Lender in its sole discretion. In the event that such Net Cash
Proceeds are not reinvested by

 -20- 

 

the Borrowers prior to the earlier of (A) the last day of such 180-day period
and (B) the date of the occurrence of an Event of Default, the Borrowers shall
prepay the Term Loan in an amount equal to 100% of such Net Cash Proceeds.

(iii)            Debt Transactions. The Borrowers shall prepay the Term Loan no
later than the fifth Business Day following receipt of Net Cash Proceeds, in an
amount equal to 100% of the Net Cash Proceeds from any Debt Transactions.

(iv)             Change in Control. The Borrowers shall prepay the outstanding
amount of all principal and accrued and unpaid interest through the prepayment
date upon and concurrently with the occurrence of a Change in Control.

(v)               Borrowing Base Deficiency. In the event that any Borrowing
Base Certificate indicates a Borrowing Base Deficiency exists, or if at any time
the Lender shall notify the Borrowers that a Borrowing Base Deficiency exists,
the Borrowers shall prepay the Term Loan on the Business Day following the day
on which such Borrowing Base Certificate or such notice is given such that after
giving effect to such prepayment, no Borrowing Base Deficiency exists.

(vi)             Permitted Intellectual Property Licenses. The Borrowers shall
prepay the Term Loan no later than the fifth Business Day following receipt of
proceeds paid in cash or Cash Equivalents received by Parent or any of its
consolidated Subsidiaries in respect of royalties on any Permitted Intellectual
Property Licenses to the extent such proceeds were received during the
continuance of an Event of Default an amount equal to 100% such proceeds.

(c)               Prepayment Charge. Concurrently with prepayment pursuant to
Section 2.4(a) or (b), the Borrowers shall pay a charge equal to one calendar
year’s interest at the Term Loan Interest Rate, calculated as of the date that
is three days prior to the date of prepayment (a “Prepayment Charge”). The
Borrowers agree that the Prepayment Charge is a reasonable calculation of the
Lender’s lost profits in view of the difficulties and impracticality of
determining actual damages resulting from an early repayment of the Term Loan.
The Prepayment Charge shall be due whether or not such prepayment occurred
before or after an Event of Default has occurred or is continuing, whether or
not there has been an acceleration of the maturity of the Term Loan, before or
after the commencement of an insolvency proceeding, and if the Term Loan become
due and payable as a result of the acceleration of the maturity thereof in
connection with an Event of Default or in connection with a voluntary or
involuntary proceeding under any bankruptcy, insolvency, examinership,
receivership or similar law, an amount equal to the Prepayment Charge with
respect to the Term Loan then outstanding shall become immediately due and
payable.

2.5              End of Term Payment. Concurrently with prepayment pursuant to
Section 2.4(a) or (b) or the repayment of the entire Term Loan principal balance
and accrued and unpaid interest due and payable on the Maturity Date, the
Borrowers shall pay the Lender the Term Loan Fee.

2.6              Notes. If so requested by the Lender by written notice to the
Borrowers, then the Borrowers shall execute and deliver to the Lender (and/or,
if applicable and if so specified in such

 -21- 

 

notice, to any Person who is an assignee of the Lender pursuant to Section
10.13) (promptly after the Borrowers’ receipt of such notice) a Note or Notes to
evidence the Lender’s Loans.

SECTION 3. security interest

3.1              As security for the prompt, complete and indefeasible payment
when due (whether on the payment dates or otherwise) of all the Secured
Obligations, each Borrower grants to the Lender, for its benefit, a security
interest in all of such Borrower’s right, title, and interest in and to the
following personal property whether now owned or hereafter acquired or in which
such Borrower now has or at any time in the future may acquire any right, title
or interest (collectively, the “Collateral”): (a) Receivables; (b) Equipment;
(c) Fixtures; (d) General Intangibles; (e) Inventory; (f) Investment Property;
(g) Deposit Accounts; (h) Cash; (i) Cash Equivalents (j) Goods; (k) Collateral
IP; and (l) all other tangible and intangible personal property of such Borrower
whether now or hereafter owned or existing, leased, consigned by or to, or
acquired by, such Borrower and wherever located, and any of such Borrower’s
property in the possession or under the control of the Lender; and, to the
extent not otherwise included, all Proceeds of each of the foregoing and all
accessions to, substitutions and replacements for, and rents, profits and
products of each of the foregoing.

3.2              Notwithstanding the broad grant of the security interest set
forth in Section 3.1, above, the Collateral shall not include (i) more than 65%
of the presently existing and hereafter arising issued and outstanding shares of
voting Capital Stock owned by any Borrower of any Foreign Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the IRC
if, and only for so long as, a security interest in such voting Capital Stock in
excess of 65% could reasonably be expected to result in material adverse U.S.
federal income tax consequences under Section 956 of the IRC as reasonably
determined by the Borrowers in consultation with the Lender, (ii) any Excluded
Intellectual Property, and (iii) Parent’s ownership interests in each of
Aprinnova, LLC, Dipa Co., LLC, Total Amyris Biosolutions B.V. and Novvi LLC.

3.3              Parent shall, as security for the Secured Obligations, cause
each Subsidiary Guarantor to grant to the Lender, a security interest in all of
such Subsidiary Guarantor’s assets pursuant to such Security Documents as the
Lender may require.

SECTION 4. CONDITIONS PRECEDENT TO LOAN

The obligations of the Lender to make the Additional Term Loan hereunder is
subject to the satisfaction by the Borrowers of the following conditions:

4.1              Term Loan. On or prior to the Closing Date;

(a)               The Borrowers shall have delivered to the Lender the
following, each in form and substance acceptable to the Lender:

(i)                 Copies of executed originals of the Loan Documents,

(ii)              Copies of executed originals of the Account Control Agreements
(to the extent available);



 -22- 

 

(iii)            a legal opinion of the Borrowers’ counsel;

(iv)             certified copy of resolutions of Parent’s and each Subsidiary
Guarantor’s board of directors (or applicable governing body) evidencing
approval of the Term Loan and other transactions evidenced by the Loan
Documents;

(v)               certified copies of the Certificate of Incorporation and the
Bylaws (or applicable organizational documents), as amended through the Closing
Date, of Parent and each Subsidiary Guarantor;

(vi)             a certificate of good standing for Parent and each Subsidiary
Guarantor from their respective states of incorporation and similar certificates
from all other jurisdictions in which it does business and where the failure to
be qualified would reasonably be expected to have a Material Adverse Effect;

(vii)          an amendment to the (1) Foris LSA and (2) Pledge Agreement, dated
June 29, 2018, as amended, between the Borrowers and Foris;

(viii)        a copy of the executed original of the October Warrant; and

(ix)             a copy of the executed original of an amendment and restatement
of the waiver entered into by and among the Borrowers and the Lender on
September 27, 2019.

(b)               the Lender shall have received information on the Borrowers’
operations satisfactory to it in its sole and absolute discretion and shall have
completed their business and legal due diligence to their satisfaction in their
sole and absolute discretion;

(c)               there shall not exist a Borrowing Base Deficiency and no
Borrowing Base Deficiency shall exist after giving effect to the Closing Date
Advance;

(d)               the Lender shall have received approval of the transaction
from its investment committee;

(e)               payment of the Upfront Fee and Facility Charge and
reimbursement of the Lender’s current expenses reimbursable pursuant to this
Agreement, which amounts may be deducted from the Closing Date Advance;

(f)                each document (including any UCC financing statement (or
similar)) required to be filed, registered or recorded in order to create in
favor of the Lender, a perfected Lien on the Collateral, prior and superior,
subject to the A&R Intercreditor Agreement, in right to any other Person (other
than with respect to Permitted Liens);

(g)               a Solvency Certificate, which demonstrates that Parent and its
Subsidiaries, on a consolidated basis, are and, after giving effect to this
Agreement and the Loan Documents, will be and will continue to be, Solvent;



 -23- 

 

(h)               the Borrowers shall have paid the Lender its expenses
reimbursable pursuant to this Agreement; and

(i)                 such other documents as the Lender may reasonably request.

4.2              No Default. As of the Existing Loan Agreement Closing Date and
the Closing Date, (i) no fact or condition exists that would (or would, with the
passage of time, the giving of notice, or both) constitute an Event of Default
and (ii) no event that has had or could reasonably be expected to have a
Material Adverse Effect has occurred and is continuing.

4.3              Representations and Warranties. As of the Existing Loan
Agreement Closing Date and the Closing Date, representations and warranties set
forth in Section 5 shall be true and correct in all material respects (or, if
already qualified by “materiality,” “Material Adverse Effect” or similar
phrases, in all respects (after giving effect to such qualification)); provided,
that in the case of any representation or warranty which expressly relates to a
given date or period, such representation and warranty shall be true and correct
in all material respects as of the respective date or for the respective period,
as the case may be.

4.4              Lender Acknowledgment. The Lender, by delivering its signature
page to this Agreement, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Loan Document and each other document, agreement
and instrument required to be approved by the Lender, as applicable, on the
Closing Date, and its acknowledgement that each of the conditions set forth
above has been satisfied to the Lender’s satisfaction.

SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE BORROWERS

To induce the Lender to make the Term Loan, the Borrowers, jointly and
severally, represent and warrant to the Lender that as of the Closing Date:

5.1              Corporate Status; Compliance with Law. Each of Parent and the
Subsidiary Guarantors (a) is a corporation, partnership, limited partnership or
limited liability company duly organized, validly existing and in good standing
under the laws of the its applicable jurisdiction of incorporation or formation;
(b) is duly qualified to conduct business and is in good standing in all
jurisdictions in which the nature of its business or its ownership or lease of
properties require such qualifications and where the failure to be qualified
would reasonably be expected to have a Material Adverse Effect; (c) has the
requisite corporate, partnership or company power and authority to conduct its
business as now and proposed to be conducted and the legal right to own, pledge,
mortgage or otherwise encumber and operate its properties, except, in each case,
to the extent the failure to have such right would not reasonably be expected to
have a Material Adverse Effect; (d) has (and is not in default under any of the
following) all material licenses, permits, certifications, consents or approvals
from or by, and has made all material filings with, and has given all material
notices to, all Governmental Authorities having jurisdiction, to the extent
required for such ownership, operation and conduct, except where the failure to
satisfy the foregoing, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect; (e) is not in default under any
material license, permit, certification or approval requirement of any
Governmental Authority, except where such default, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect;
and (f) is in

 -24- 

 

compliance with its applicable organizational documents in all material
respects. Parent’s and each Subsidiary Guarantor’s present names, former names
(if any), locations, place of incorporation or formation, tax identification
number, organizational identification number and other information are correctly
set forth in Exhibit C, as may be updated by Parent in a written notice
(including any Compliance Certificate) provided to the Lender after the Closing
Date.

5.2              Collateral. The Borrowers own the Collateral and the Excluded
Intellectual Property, free of all Liens, except for Permitted Liens. The
Borrowers have the power and authority to grant to the Lender a Lien in the
Collateral as security for the Secured Obligations.

5.3              Organizational Power, Authorization, Enforceable Obligations,
Consents. The execution, delivery and performance of this Agreement and all
other Loan Documents, (i) are within such Person’s corporate, partnership,
limited partnership or limited liability company power and do not contravene any
provision of such Person’s organizational documents; (ii) have been duly
authorized by all necessary or proper action of each Borrower; (iii) will not
result in the creation or imposition of any Lien upon the Collateral, other than
Permitted Liens and the Liens created by this Agreement and the other Loan
Documents; (iv) do not violate (A) any Laws or regulations to which any Borrower
or its Subsidiaries are subject, the violation of which would be reasonably
expected to have a Material Adverse Effect or (B) any order, injunction,
judgment, decree or writ of any Governmental Authority to which any Borrower or
its Subsidiaries are subject; (v) do not conflict with, or result in the breach
or termination of, constitute a default under or accelerate or permit the
acceleration of any performance required by, any indenture mortgage, deed of
trust, lease or agreement or other instrument, in each case, in respect of
material Indebtedness to which any Borrower or its Subsidiaries is a party or by
which any Borrower or its Subsidiaries or any of its property is bound; and (vi)
do not violate any contract or agreement or require the consent or approval of
any other Person or Governmental Authority which has not already been obtained.
The individual or individuals executing the Loan Documents are duly authorized
to do so.

5.4              Material Adverse Effect. No event, change, condition,
development, effect, circumstance, matter or other occurrence, individually or
in the aggregate, that has had or would reasonably be expected to have a
Material Adverse Effect has occurred and is continuing since December 31, 2018.
The Borrowers are not aware of any event or circumstance likely to occur that,
individually or in the aggregate, is reasonably expected to have a Material
Adverse Effect.

5.5              Actions Before Governmental Authorities. Except as described on
Schedule 5.5, there are no actions, investigations, suits or proceedings at law
or in equity or by or before any Governmental Authority now pending or, to the
knowledge of the Borrowers, threatened against or affecting any Borrower, its
Subsidiaries or their respective property, before any Governmental Authority or
before any arbitrator or panel of arbitrators (collectively, “Litigation”),
other than Litigation commenced after the Closing that would not likely be
expected to result in damages of in excess of $250,000 not covered by insurance
for which a claim has been made. There is no Litigation pending or, to the
knowledge of any Borrower, threatened which would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.6              Laws. Neither Borrowers nor their Subsidiaries are in violation
of any Law, or in default with respect to any judgment, writ, injunction, decree
or order of any Governmental

 -25- 

 

Authority, where such violation or default is reasonably expected to have a
Material Adverse Effect. Except as described on Schedule 5.6, none of the
Borrowers are in default in any material respect under any provision of any
agreement or instrument evidencing Indebtedness, or any other material agreement
to which a Borrower is party or by which it is bound.

5.7              Information Correct and Current. No information contained in
this Agreement, any of the other Loan Documents, any Financial Statements or any
other written materials from time to time delivered hereunder or any written
statement furnished by or on behalf of any Borrower or any of its Subsidiaries
to the Lender in connection with any Loan Document or included therein or
delivered pursuant thereto contained, contains or will contain any material
misstatement of fact or omitted, omits or will omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were, are or will be made, not misleading at the time such
statement was made or deemed made. Additionally, any and all financial or
business projections provided by the Borrowers to the Lender, whether prior to
or after the Closing Date, shall be (i) provided in good faith and based on the
most current data and information available to the Borrowers, and (ii) the most
current of such projections provided to such Borrower’s Board of Directors.

5.8              Tax Matters. Except as described on Schedule 5.8, the Borrowers
and each of their Subsidiaries have (a) filed all federal, state and material
local Tax returns that are required to be filed, (b) duly paid or fully reserved
for all Taxes or installments thereof (including any interest or penalties) as
and when due, which have or may become due pursuant to such returns other than
those being contested in good faith by appropriate proceedings and for which
adequate reserves have been established in accordance with GAAP, and (c) paid or
fully reserved for any Tax assessment received by any Borrower for the three
years preceding the Closing Date, if any (including any Taxes being contested in
good faith and by appropriate proceedings). As of the Closing Date and except as
set forth on Schedule 5.8, there is no action, suit, proceeding, investigation,
audit or claim now pending or threatened by any Governmental Authority regarding
any Taxes relating to the Borrowers and any of their Subsidiaries.

5.9              Intellectual Property.

(a)               Disclosure; Title. Exhibit D contains a true and correct list
of each item of issued, registered, or application for issue or registration, of
Intellectual Property, specifying for each (i) title or mark, (ii) jurisdiction,
(iii) application or serial number and date, (iv) registration or issue number
and date, (v) registered owner and (vi) beneficial owner if different from
registered owner. Except as otherwise specified on Exhibit D, a Borrower is the
sole owner of each item of Intellectual Property listed thereon that has an
“Amyris Ref” starting with “AM-”, and for each other item of Intellectual
Property listed thereon, a Borrower has the right to exploit (or exclude others
from exploiting) such item under the terms of a License between such Borrower
and the applicable Patent owner or co-owner specified in the “Notes” to the
Patent schedule on Exhibit D. Except as described on Exhibit D, to the best of
each Borrower’s knowledge, each of the registered or issued Copyrights,
Trademarks and Patents that are required to be listed on Exhibit D is valid and
enforceable, and no such Copyright, Trademark or Patent, or any application for
registration of the foregoing, has terminated, lapsed, expired or been cancelled
or abandoned. All Copyrights, Trademarks and Patents required to be listed on
Exhibit D

 -26- 

 

have been prosecuted in accordance with all applicable Laws. To the best of each
Borrower’s knowledge, all actions required to record each owner throughout the
entire chain of title, of each item of Intellectual Property required to be
listed on Exhibit D, with each applicable Governmental Authority up through the
Closing Date have been taken, including payment of all costs, fees, Taxes and
expenses associated therewith

(b)               Infringement. Except as described on Schedule 5.9(b), (i) to
the best of each Borrower’s knowledge, none of the Intellectual Property that is
owned or exclusively licensed to a Borrower is invalid or unenforceable, in
whole or in part, and (ii) no Litigation has been asserted or initiated against
and no notice has been received by any Borrower that alleges any exploitation of
the Intellectual Property, or the conduct of any Borrower’s business infringes,
misappropriates, dilutes or otherwise violates the rights of any third party. No
other Person’s trade secrets and Copyrights, and to the best of each Borrower’s
knowledge no other Person’s other intellectual or industrial property rights,
are infringed, misappropriated, diluted or otherwise violated by any of the
Borrowers’ exploitation of the Intellectual Property or the use, making,
development, production, sale, offering for sale, importation or exportation of
any Borrower Product. No Borrower has asserted or initiated any Litigation or
sent any notice that alleges that any Intellectual Property is being infringed,
misappropriated, diluted or otherwise violated.

(c)               Trade Secrets. To the best of each Borrower’s knowledge, no
trade secret of confidential or proprietary information has been used, divulged,
disclosed or appropriated to the detriment of any Borrower for the benefit of
any Person other than another Borrower. The Intellectual Property has been
protected with adequate safeguards and security to maintain any trade secrets,
and the confidentiality of any confidential or proprietary information. Each
employee and contractor of each Borrower, or any other Person who has developed
Intellectual Property, has entered into written employment agreements,
non-disclosure agreements, assignment of inventions agreements or similar
agreements or contracts, as applicable, requiring such individuals to safeguard
and protect trade secrets and confidential or proprietary information that is
Intellectual Property and assign Intellectual Property created or conceived by
such individual to the applicable Borrower. To the best of each Borrower’s
knowledge, no such employee, contractor or other Person is in material breach of
any such agreement or contract.

(d)               Licenses. Exhibit D includes a true, correct and complete list
of each (i) material License under which a Borrower receives a right in or to
Intellectual Property from any other Person, including each License relating to
each item of Intellectual Property listed on Exhibit D that is owned or co-owned
by any other Person (other than shrink-wrap licenses for non-customized
off-the-shelf software costing less than $500,000 per annum) and (ii) License
pursuant to which a Borrower grants a right in or to Intellectual Property to
any other Person on an exclusive basis. The Licenses on Exhibit D and all other
material Licenses are valid and binding and in full force and effect and
represents the entire agreement between the respective parties thereto with
respect to the subject matter thereof. Each such License will not cease to be
valid and binding and in full force and effect on terms identical to those
currently in effect as a result of the rights and interest granted herein, nor
will the grant of such rights and interest constitute a breach of default under
any such License or otherwise give any party thereto a right to terminate such
License. No

 -27- 

 

Borrower is in material breach of, nor has any Borrower failed to perform any
material obligations under, any such License and, to each Borrower’s knowledge,
each other party to any such License is not in material breach thereof or has
failed to perform any material obligations thereunder. No Borrower has received
any notice of a breach or default under any such License which breach or default
has not been cured.

(e)               Sufficiency of IP. Except as described on Schedule 5.9(e),
each Borrower has, or in the case of any proposed business, will own or have
licensed to it, all material intellectual property rights necessary for the
operation or conduct of their respective businesses as currently conducted and
proposed to be conducted. Without limiting the generality of the foregoing, and
in the case of Licenses, except for restrictions that are unenforceable under
Division 9 of the UCC, each Borrower has the right, to the extent required to
operate its business, to freely transfer or license (except as restricted by
Permitted Intellectual Property Licenses) or assign Intellectual Property
without condition, restriction or payment of any kind (other than license
payments in the ordinary course of business) to any third party, and each
Borrower owns or has the right to use, pursuant to valid licenses, all software
development tools, library functions, compilers and all other third-party
software and other items that are used in the design, development, promotion,
sale, license, manufacture, import, export, use or distribution of such
Borrower’s Borrower Products.

(f)                Litigation. Except as described on Schedule 5.9(f), no
Intellectual Property owned by a Borrower and no Borrower Product has been or is
subject to any actual or, to the knowledge of any Borrower, threatened
Litigation, proceeding (including any proceeding in the United States Patent and
Trademark Office or any corresponding foreign office or agency) or outstanding
decree, order, judgment, settlement agreement or stipulation that restricts in
any material respect such Borrower’s use, transfer or licensing thereof or that
may affect the validity, use or enforceability thereof. There is no decree,
order, judgment, agreement, stipulation, arbitral award or other provision
entered into in connection with any Litigation or proceeding that obligates any
Borrower to grant licenses or ownership interest in any future Intellectual
Property necessary to the operation or conduct of the business of such Borrower
or embodied by any Borrower Product. Except as described on Schedule 5.9(f), no
Borrower has received any written notice or claim, or, to the knowledge of
Borrower, oral notice or claim, challenging or questioning Borrower’s ownership
in any Intellectual Property (or written notice of any claim challenging or
questioning the ownership in any licensed Intellectual Property of the owner
thereof) or suggesting that any third party has any claim of legal or beneficial
ownership with respect thereto nor, to any Borrower’s knowledge, is there a
reasonable basis for any such claim.

5.10          Financial Accounts. Exhibit E, as may be updated by the Borrowers
in a written notice provided to the Lender after the Closing Date, is a true,
correct and complete list of (a) all banks and other financial institutions at
which any Borrower or any Subsidiary Guarantor maintains Deposit Accounts and
(b) all institutions at which any Borrower or any Subsidiary Guarantor maintains
an account holding Investment Property, and such exhibit correctly identifies
the name, address and telephone number of each bank or other institution, the
name in which the account is held, a description of the purpose of the account,
and the complete account number therefor.



 -28- 

 

5.11          Employee Loans. The Borrowers have no outstanding loans to any
employee, officer or director of any Borrower nor has any Borrower guaranteed
the payment of any loan made to an employee, officer or director of any Borrower
by a third party.

5.12          Capitalization and Subsidiaries. The Borrowers’ capitalization as
of the Closing Date is set forth on Schedule 5.12(a) annexed hereto, which
includes a true, correct and complete list of (i) the name of the holder of each
Warrant; (ii) the number and type of shares of Parent Capital Stock subject to
such Warrant; and (iii) the exercise price of such Warrant. The Borrowers do not
own any stock, partnership interest or other securities of any Person, except
for Permitted Investments. Attached as Schedule 5.12(b), as may be updated by
the Borrowers in a written notice provided after the Closing Date, is a true,
correct and complete list of each Subsidiary.

5.13          Financial Statements and Projections. Except for the Projections
and as set forth on Schedule 5.13, all Financial Statements of the Borrowers
which are referenced below have been prepared in accordance with GAAP
consistently applied throughout the periods covered (except as disclosed therein
and except, with respect to unaudited Financial Statements, for the absence of
footnotes and subject to normal year-end adjustments) and present fairly in all
material respects the financial position of the Persons covered thereby as at
the dates thereof and the results of their operations and cash flows for the
periods then ended.

(a)               The following Financial Statements attached hereto as Schedule
5.13(a) have been delivered on the date hereof: (i) the audited consolidated
balance sheets at December 31, 2018 and the related statements of income and
cash flows for the fiscal year then ended; (ii) the unaudited balance sheets at
June 30, 2019 and the related statement(s) of income and cash flows for the six
months then ended.

(b)               The Projections delivered on the date hereof and attached
hereto as Schedule 5.13(b) have been prepared by the Borrowers in light of the
past operations of the Borrowers and their Subsidiaries’ business, but including
future payments of known contingent liabilities, and reflect projections for the
period continuing until December 31, 2022 on a year-by-year basis. The
Projections have been prepared in good faith based on estimates and assumptions
which the Borrowers believe to be reasonable and fair in light of the
then-current conditions and facts known to the Borrowers as of the date of
delivery and, as of the Closing Date, reflect the Borrowers’ good faith and
reasonable estimates of the future financial performance of the Borrowers and
their Subsidiaries and of the other information projected therein for the period
set forth therein (it being acknowledged by the Lender that projections as to
future events are not to be viewed as facts or a guarantee of performance and
that the actual results during the period or periods covered by such projections
may differ from the projected results).

5.14          Ownership of Property; Lender’s Liens.

(a)               The Real Estate listed on Schedule 5.14(a) constitutes, as of
the Closing Date, all of the real property owned, leased or subleased by the
Borrowers and their Subsidiaries. The Borrowers and their Subsidiaries own good
and marketable fee simple title to all of its owned Real Estate, and valid
leasehold interests in all of its leased Real Estate. The Borrowers and their
Subsidiaries also have good and marketable title to, or

 -29- 

 

valid leasehold interests in or rights to use, all of their personal properties
and assets and all material permits required to have been issued or appropriate
to enable the Real Estate to be lawfully occupied and used for all of the
purposes for which it is currently occupied and used have been lawfully issued
and are in full force and effect, in each case, except to the extent such
failure to have such title, interests or rights or the failure of such permits
to have been issued or in full force and effect would not reasonably be expected
to have a Material Adverse Effect.

(b)               The provisions of this Agreement and the other Loan Documents
create legal and valid Liens on all of the Collateral in favor of the Lender,
and upon the making of such filings and taking of such other actions required to
be taken hereby or by the applicable Loan Documents (including the filing of
appropriate UCC financing statements with the office of the Secretary of State
of the state of organization or formation of each Borrower, the filing of
appropriate notices with the U.S. Patent and Trademark Office and the U.S.
Copyright Office, the proper recordation of mortgages and fixture filings with
respect to any mortgaged property, the delivery to the Lender of any stock or
equivalent certificates or promissory notes required to be delivered pursuant to
the applicable Loan Documents, and the filing and recordation of such other
statements and documents as required by the applicable Laws of each country
acceptable to the Lender in its sole discretion, in which Collateral is located
or any Borrower is organized or formed), such Liens constitute perfected Liens
on the Collateral of the type required by the Loan Documents securing the
Secured Obligations to the extent such Liens may be perfected by such filings
and the taking of such other actions.

5.15          Labor Matters. As of the Closing Date, no Borrower is subject to
any labor or collective bargaining agreement. There are no existing or, to the
knowledge of the Borrowers, threatened strikes, lockouts or other labor disputes
involving a Borrower or any of its Subsidiaries that singly or in the aggregate
could reasonably be expected to have a Material Adverse Effect. Except for
violations that could not reasonably be expected to have a Material Adverse
Effect, no Loan Party or any Subsidiary is in violation of any Law relating to
payment of wages or employee hours worked.

5.16          Government Regulation. No Borrower nor any Subsidiary of any
Borrower is required to register as an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended.

5.17          Brokers. No broker or finder acting on behalf of the Borrowers or
any of their Subsidiaries brought about the obtaining, making or closing of the
Loan and none of the Borrowers or their Subsidiaries has any obligation to any
Person in respect of any finder’s or brokerage fees in connection therewith.

5.18          Environmental Matters. The on-going operations of the Borrowers
and each of their Subsidiaries comply in all respects with all Environmental
Laws, except such non-compliance would not reasonably be expected to have a
Material Adverse Effect. The Borrowers and each of their Subsidiaries have
obtained, and maintained in good standing, all licenses, permits, authorizations
and registrations required under any Environmental Law and necessary for their
respective ordinary course operations, and the Borrowers and each of their
Subsidiaries are in

 -30- 

 

compliance with all material terms and conditions thereof, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect. Except as would not reasonably be expected to have a Material Adverse
Effect: (i) no Borrower nor any of its properties or operations is subject to
any outstanding written order from or agreement with any Governmental Authority,
nor subject to any proceeding, with respect to any Environmental Law or
Hazardous Material; (ii) there are no conditions or circumstances involving
environmental contamination by Hazardous Materials existing with respect to any
property, or arising from operations prior to the Closing Date, of any Borrower
or any of its Subsidiaries; and (iii) none of the Borrowers nor any of their
Subsidiaries has any underground storage tanks that are not properly registered
or permitted under applicable Environmental Laws or that are leaking or
disposing of Hazardous Materials.

5.19          Insurance. Schedule 5.19 lists all insurance policies required to
be maintained under Section 6.1. None of the Borrowers nor any of their
Subsidiaries is in default of any payment obligation under any such insurance
policies (after giving effect to all notice and cure periods).

5.20          Foreign Assets Control Regulations, Etc.

(a)               Neither the making of the Loans by the Lender hereunder nor
the Borrowers’ use of the proceeds thereof will violate in any material respects
the Trading with the Enemy Act, as amended, or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto.

(b)               None of the Borrowers, any of their Subsidiaries, nor any
controlled Affiliate of the Borrowers or any of their Subsidiaries (i) is a
Person described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control of the United States
Department of Treasury (“OFAC”) or in Section 1 of the Anti-Terrorism Order,
(ii) is a citizen or resident of any country that is subject to embargo or
comprehensive trade sanctions enforced by OFAC, (iii) is a Person whose property
or interest in property is blocked or subject to blocking pursuant to Section 1
of the Anti-Terrorism Order, or (iv) engages in any dealings or transactions
with any such Person. Each of the Borrowers and their Subsidiaries are in
compliance, in all material respects, with the USA Patriot Act.

(c)               No part of the proceeds from the Loan made hereunder will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to Borrower and its Subsidiaries.

5.21          ERISA. Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect: (i) each Qualified
Plan has been determined by the IRS to qualify under Section 401 of the IRC, and
the trusts created thereunder have been determined to be exempt from Tax under
the provisions of Section 501 of the IRC, and, to the knowledge of the
Borrowers, nothing has occurred which would reasonably be expected to cause the
loss of such qualification or tax-exempt status; (ii) each Plan is in compliance
with the

 -31- 

 

applicable provisions of ERISA and the IRC, including the filing of reports
required under the IRC or ERISA; (iii) none of the Borrowers or any ERISA
Affiliate has failed to make any contribution or pay any amount due as required
by either Section 412 of the IRC or Section 302 of ERISA or the terms of any
such Plan; (iv) none of the Borrowers or, to the knowledge of the Borrowers, any
ERISA Affiliate has engaged in a prohibited transaction, as defined in Section
4975 of the IRC, in connection with any Plan, which would subject any such
Person to a material Tax on prohibited transactions imposed by Section 4975 of
the IRC; and (v) the Borrowers do not reasonably anticipate assessed penalties
under IRC 4980H.

SECTION 6. INSURANCE; INDEMNIFICATION

6.1              Coverage. The Borrowers shall cause to be carried and
maintained commercial general liability insurance against risks customarily
insured against in the Borrowers’ line of business. Such risks shall include the
risks of bodily injury, including death, property damage, personal injury,
advertising injury, and contractual liability per the terms of the
indemnification agreement found in Section 6.3. The Borrowers must maintain a
minimum of $2,000,000 of commercial general liability insurance for each
occurrence. The Borrowers have and agree to maintain a minimum of $2,000,000 of
directors’ and officers’ insurance for each occurrence and $5,000,000 in the
aggregate. So long as there are any Secured Obligations outstanding, the
Borrowers shall also cause to be carried and maintained insurance upon the
Collateral, insuring against all risks of physical loss or damage howsoever
caused, in an amount not less than the full replacement cost of the Collateral,
provided, that such insurance may be subject to standard exceptions and
deductibles.

6.2              Certificates. The Borrowers shall deliver to the Lender
certificates of insurance that evidence the Borrowers’ compliance with its
insurance obligations in Section 6.1 and the obligations contained in this
Section 6.2 no later than ten days after the Closing Date. The Borrowers’
insurance certificate shall state the Lender is an additional insured for
commercial general liability, a designated payee for any key man life insurance
policy, a lender’s loss payee for all risk property damage insurance, subject to
the insurer’s approval, and a lender’s loss payee for property insurance and
additional insured for liability insurance for any future insurance that the
Borrowers may acquire from such insurer. Attached to the certificates of
insurance will be additional insured endorsements for liability and lender’s
loss payable endorsements for all risk property damage insurance. All
certificates of insurance will provide for a minimum of 30 days’ advance written
notice to the Lender of cancellation or any other change adverse to the Lender’s
interests. Any failure of the Lender to scrutinize such insurance certificates
for compliance is not a waiver of any of the Lender’s rights, all of which are
reserved.

6.3              Indemnity. The Borrowers agree to indemnify and hold the Lender
and its officers, directors, employees, agents, in-house attorneys,
representatives and shareholders (each, an “Indemnified Person”) harmless from
and against any and all claims, costs, expenses, damages and liabilities
(including such claims, costs, expenses, damages and liabilities based on
liability in tort, including strict liability in tort), including reasonable
attorneys’ fees and disbursements and other costs of investigation or defense
(including those incurred upon any appeal) (collectively, “Liabilities”), that
may be instituted or asserted against or incurred by such Indemnified Person
arising out of, in connection with, or as a result of (a) the execution and
delivery of this Agreement and the Loan Documents, (b) credit having been
extended, suspended or terminated under this

 -32- 

 

Agreement and the other Loan Documents, (c) the administration of such credit,
(d) the use of proceeds of the Term Loan, (e) the disposition or utilization of
the Collateral, (f) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnified Person is a party
thereto (and regardless of whether such matter is initiated by a third party or
by Borrower or any of their respective Affiliates) excluding, in all cases,
Liabilities to the extent resulting solely from any Indemnified Person’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction pursuant to a final, non-appealable judgment. The Borrowers agree
to pay, and to save the Lender harmless from, any and all liabilities with
respect to, or resulting from any delay in paying, any and all excise, sales or
other similar taxes (excluding taxes imposed on or measured by the net income of
the Lender) that may be payable or determined to be payable with respect to any
of the Collateral or this Agreement. In no event shall any Indemnified Person be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings).

SECTION 7. COVENANTS OF THE BORROWERS

As long as any Secured Obligations (other than inchoate indemnity obligations)
are outstanding, the Borrowers agree as follows:

7.1              Financial Reports. The Borrowers shall furnish to the Lender
the financial statements and reports listed hereinafter, as well as the
financial statements and reports specified in the A&R Fee Letter (the “Financial
Statements”):

(a)               as soon as practicable (and in any event within 30 days) after
the end of each calendar quarter, aged listings of accounts receivable and
accounts payable and a calculation of liquidity (in compliance with Section
7.16), all prepared and certified to on behalf of the Borrowers by an authorized
officer thereof acceptable to the Lender;

(b)               as soon as practicable (and in any event within 45 days) after
the end of each calendar quarter, unaudited interim and year-to-date financial
statements as of the end of such calendar quarter (prepared on a consolidated
and consolidating basis, if applicable), including balance sheet and related
statements of income and cash flows accompanied by a report detailing any
material contingencies (including the commencement of material litigation by or
against any Borrower of the type described in Section 7.20(b)) or any other
occurrence that would reasonably be expected to have a Material Adverse Effect,
certified by such Borrower’s Chief Executive Officer or Chief Financial Officer
to the effect that they have been prepared in accordance with GAAP, except (i)
for the absence of footnotes, and (ii) that they are subject to normal year-end
adjustments;

(c)               as soon as practicable (and in any event within 120 days after
the end of each fiscal year, audited financial statements as of the end of such
year (prepared on a consolidated and consolidating basis, if applicable),
including balance sheet and related statements of income and cash flows, and
setting forth in comparative form the corresponding figures for the preceding
fiscal year, certified by a firm of independent certified public accountants
selected by the Borrowers and reasonably acceptable to the Lender, accompanied
by any management report from such accountants;



 -33- 

 

(d)               as soon as practicable (and in any event within 30 days) after
the end of each calendar quarter, a Borrowing Base Certificate in the form of
Exhibit F;

(e)               as soon as practicable (and in any event within 30 days) after
the end of each calendar quarter, a Compliance Certificate in the form of
Exhibit G;

(f)                promptly after the sending or filing thereof, as the case may
be, copies of any proxy statements, financial statements or reports that the
Borrowers have made available to its equity holders and copies of any regular,
periodic and special reports or registration statements that the Borrowers file
with the Securities and Exchange Commission or any Governmental Authority that
may be substituted therefor, or any national securities exchange; and

(g)               at the Lender’s request, at the same time as it gives to its
directors, copies of all materials (other than minutes) that any Borrower
provides to its directors in connection with meetings of the Board of Directors
and that are relevant to the Lender in its capacity as such; provided, however,
that such Borrower shall not be required to provide the materials described in
this Section 7.1(g) to the extent the information is privileged or pertains to
confidential information of any third parties.

The Borrowers shall not make any change in their (a) accounting policies or
reporting practices, except as required by GAAP or (b) fiscal years or fiscal
quarters. The fiscal year of the Borrowers shall end on December 31. The Lender
hereby acknowledges and agrees that the materials described in this Section 7.1
will contain material non-public and confidential information of the Borrowers
and their Affiliates and the Lender and its Affiliates and representatives shall
abide by all confidentiality terms applicable under this Agreement and any
confidentiality and nondisclosure agreements among the parties hereto.

The executed Borrowing Base Certificate and Compliance Certificate may be sent
via e-mail to and provided, that if e-mail is not available or sending the
Borrowing Base Certificate and Compliance Certificate via e-mail is not
possible, it shall be mailed to the Lender at 6 Pall Mall East London SW1Y 58F
Attn: Naxos Capital Partners. All Financial Statements required to be delivered
pursuant to Sections 7.1(b) and (c) shall be sent via e-mail to and provided,
that if email is not available or sending such Financial Statements via e-mail
is not possible, they shall be mailed to the Lender at 6 Pall Mall East London
SW1Y 58F Attn: Naxos Capital Partners. Notwithstanding the foregoing, the filing
of any financial statements or reports required to be furnished pursuant to this
Section 7.1 pursuant to the SEC’s “EDGAR” system (or any successor electronic
filing system) shall be deemed to constitute “furnishing” such documents to the
Lender for purposes of this Section 7.1.

7.2              Management Rights and Inspections. The Borrowers shall permit
any representative that the Lender authorizes, including such representative’s
attorneys and accountants, to meet with any member of management of Parent and
the Subsidiary Guarantors, conduct site visits and inspect the Collateral,
provided, that so long as no Default or Event of Default has occurred and is
continuing, the Borrowers shall not be responsible for paying the expenses of
the Lender for more than one site visit, inspection, management meeting and
examination in any six-month period; provided such cost restriction shall not be
deemed a

 -34- 

 

restriction on the number of site visits, inspections, management meetings and
examinations the Lender may require. In addition, the Borrowers will, upon
request by the Lender, have an independent appraiser reasonably satisfactory to
the Lender provide an appraisal of the Borrowers’ Intellectual Property or such
subset thereof as determined by the Lender; provided, that so long as no Default
or Event of Default has occurred and is continuing, the Borrowers shall not be
responsible for paying the expenses for more than one appraisal in any one-year
period; provided, further, that such cost restriction shall not be deemed a
restriction on the number of appraisals the Lender may require. In addition, the
Borrowers shall permit any representative that the Lender authorizes, including
such representative’s attorneys and accountants, to examine and make copies and
abstracts of the books of account and records of the Borrowers or any Subsidiary
applicable to the Loan Documents or the Collateral at reasonable times and upon
reasonable notice during normal business hours. In addition, any such
representative shall have the right to meet with management and officers of the
Borrowers or any Subsidiary to discuss such books of account and records at
reasonable times and upon reasonable notice during normal business hours. In
addition, the Lender shall be entitled at reasonable times and intervals to
consult with and advise the management and officers of the Borrowers or any
Subsidiary concerning significant business issues affecting the Borrowers. Such
consultations shall not unreasonably interfere with the Borrowers’ business
operations. Except as expressly provided herein, any and all visits,
inspections, examinations and appraisals made while any Event of Default is
continuing, shall be at Borrowers’ sole cost and expense. The parties intend
that the rights granted to the Lender shall constitute “management rights”
within the meaning of 29 C.F.R. Section 2510.3-101(d)(3)(ii), but that any
advice, recommendations or participation by the Lender with respect to any
business issues shall not be deemed to give the Lender, nor be deemed an
exercise by the Lender of, control over Borrower’s management or policies.

7.3              Further Assurances. The Borrowers shall from time to time
execute, deliver and file, alone or with the Lender, any financing statements,
security agreements, collateral assignments, notices, control agreements, or
other documents to perfect or give the highest priority to the Lender’s Lien on
the Collateral (other than the Liens set forth in clauses (ii), (iii), (iv),
(v), (vi), (vii), (x), (xi), (xii), (xiii) or (xiv) of the definition of
Permitted Liens) and subject to the A&R Intercreditor Agreement. The Borrowers
shall from time to time procure any instruments or documents as may be requested
by the Lender, and take all further action that may be necessary or desirable,
or that the Lender may reasonably request, to perfect and protect the Liens
granted hereby and thereby. In addition, and for such purposes only, the
Borrowers hereby authorize the Lender to execute and deliver on behalf of the
Borrowers and to file such financing statements, collateral assignments,
notices, control agreements, security agreements and other documents without the
signature of a Borrower either in the Lender’s name or in the name of the Lender
as agent and attorney-in-fact for such Borrower. The Borrowers shall protect and
defend such Borrower’s title to the Collateral and the Lender’s Lien thereon
against all Persons claiming any interest adverse to any Borrower or the Lender
other than Permitted Liens.

7.4              Indebtedness; Amendments to Indebtedness. The Borrowers shall
not and shall not permit any Subsidiary to: (a) create, incur, assume, guarantee
or be or remain liable with respect to any Indebtedness, other than Permitted
Indebtedness; (b) pay any principal or interest on any Indebtedness other than
on Permitted Indebtedness in accordance with the terms of such Indebtedness
while the Secured Obligations are outstanding without the prior written consent
of the Lender; and (c) other than to amend or modify this Agreement or any of
the Loan Documents,

 -35- 

 

amend or modify any documents or notes evidencing any Indebtedness in any manner
which imposes materially more burdensome terms upon any Borrower or its
Subsidiaries than exist with respect to such Indebtedness prior to such
amendment or modification without the prior written consent of the Lender.

7.5              Collateral; Liens Generally.

(a)               The Borrowers shall at all times keep the Collateral free and
clear from any legal process or Liens whatsoever (except for Permitted Liens),
and shall give the Lender prompt written notice of any legal process affecting
the Collateral or any Liens. The Borrowers shall cause their Subsidiaries to
protect and defend such Subsidiary’s title to the Collateral from and against
all Persons claiming any interest adverse to such Subsidiary, and the Borrowers
shall cause their Subsidiaries at all times to keep such Subsidiary’s rights in
the Collateral free and clear from any legal process or Liens whatsoever (except
for Permitted Liens), and shall give the Lender prompt written notice of any
legal process affecting such Subsidiary’s rights in the Collateral.

(b)               The Borrowers shall not, and shall not permit any of their
Subsidiaries to, (i) create, incur, assume or permit to exist any Lien or legal
process on any of its properties or assets, whether now owned or acquired after
the date of this Agreement, other than Permitted Liens or (ii) become a party to
any agreement, note, indenture or instrument, or take any other action, which
would prohibit the creation of a Lien on any of its properties or other assets
in favor of the Lender as additional collateral for the Secured Obligations.

(c)               The Borrowers shall, at all times, keep, and shall cause their
Subsidiaries to keep, the Excluded Intellectual Property free and clear or any
legal process or Liens (except for Permitted Liens and the agreements and
licenses referenced in the definition of Excluded Intellectual Property and the
other rights granted thereunder to the other parties thereto). Each Borrower
shall, and shall cause its Subsidiaries to, protect and defend such Borrower’s
or such Subsidiary’s title to the Excluded Intellectual Property from and
against all Persons claiming any interest adverse to such Borrower or such
Subsidiary.

7.6              Investments. No Borrower shall directly or indirectly acquire
or own, or make any Investment in or to any Person, or permit any of its
Subsidiaries so to do, other than Permitted Investments.

7.7              Distributions. The Borrowers shall not, and shall not allow any
Subsidiary to, (a) repurchase or redeem any class of stock or other equity
interest other than pursuant to employee, director or consultant repurchase
plans or other similar agreements, provided, however, in each case the
repurchase or redemption price does not exceed the original consideration paid
for such stock or equity interest, or (b) declare or pay any cash dividend or
make a cash distribution on any class of stock or other equity interest, except
that a Subsidiary may pay dividends or make distributions to any Borrower or a
Subsidiary Guarantor (or, in the case of a Foreign Subsidiary that is not a
Subsidiary Guarantor, a parent company that is a direct or indirect wholly owned
Subsidiary of any Borrower), or (c) lend money to any employees, officers or
directors (except as permitted under clauses (vii) or (viii) of the definition
of Permitted Investment), or guarantee the payment of any such loans granted by
a third party in excess of $100,000 in the aggregate or (d)

 -36- 

 

waive, release or forgive any Indebtedness owed by any employees, officers or
directors in excess of $100,000 in the aggregate.

7.8              Transfers. Except for Permitted Transfers and Permitted
Investments, the Borrowers shall not, and shall not allow any Subsidiary to,
voluntarily or involuntarily transfer, sell, lease, license, lend, dispose of or
in any other manner convey any equitable, beneficial or legal interest in (i)
assets comprising 20% or more of the Borrowers’ assets in the aggregate, in one
or more transactions, (ii) the stock of any Subsidiary Guarantor, or (iii) the
Collateral.

7.9              Mergers or Acquisitions. No Borrower shall merge or
consolidate, or permit any of its Subsidiaries to merge or consolidate, with or
into any other business organization (other than mergers or consolidations of
(a) a Subsidiary which is not a Borrower into another Subsidiary or into a
Borrower or (b) a Borrower into another Borrower), or acquire, or permit any of
its Subsidiaries to acquire, all or substantially all of the Capital Stock or
property of another Person, without the prior written consent of the Lender.

7.10          Taxes.

(a)               Each Borrower and its Subsidiaries shall pay when due all
Taxes, fees or other charges of any nature whatsoever (together with any related
interest or penalties) now or hereafter imposed or assessed against (i) the
Lender and related to, or in connection with, any of the transactions
contemplated hereby or by other Loan Documents (other than taxes imposed on or
measured by the net income of the Lender), subject to reasonable notification
thereof by the Lender, and (ii) such Borrower or the Collateral or upon such
Borrower’s ownership, possession, use, operation or disposition thereof or upon
such Borrower’s rents, receipts or earnings arising therefrom. Each Borrower
shall file on or before the due date therefor all personal property tax returns
in respect of the Collateral. Notwithstanding the foregoing, each Borrower may
contest, in good faith and by appropriate proceedings, Taxes for which such
Borrower maintains adequate reserves therefor in accordance with GAAP.

(b)               Any payments by or on account of any obligation of any
Borrower under any Loan Document shall be made without deduction or withholding
for any Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable withholding agent)
requires the deduction or withholding of any Tax from any such payment by a
withholding agent, then the applicable withholding agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by such
Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 7.10) the applicable recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made. Each Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law any Other Taxes. Each
Borrower shall indemnify the Lender within ten days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 7.10) payable

 -37- 

 

or paid by the Lender or required to be withheld or deducted from a payment to
the Lender and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrowers by the Lender
shall be conclusive absent manifest error.

(c)               The parties acknowledge and agree that each of (1) the Advance
made under the Existing Loan Agreement on August 14, 2019 and the August
Warrant, on the one hand, and (2) the Advance made on the date hereof and the
October Warrant, on the other hand, are intended to constitute an “investment
unit” within the meaning of Section 1273(c)(2) of the Code. For this purpose,
the parties agree that the values set forth on Schedule 7.10(c) are the fair
market values of each of the August Warrant and the October Warrant (the
“Warrant Value”) and that, pursuant to Treasury Regulation Section 1.1273-2(h),
an amount equal to the Warrant Value of the issue price of the investment unit
will be allocable to the August Warrant and the October Warrant and the balance
shall be allocable to the Term Loan. Each party agrees to prepare its U.S.
federal income tax returns, if required, in a manner consistent with the
foregoing unless otherwise required by a change in law occurring after the date
hereof, a closing agreement with an applicable Governmental Authority or a
judgment of a court of competent jurisdiction.

7.11          Corporate Changes; Maintenance and Conduct of Business; Capital
Structure.

(a)               No Borrower shall change its corporate name, legal form or
jurisdiction of formation without at least 20 days’ prior written notice to the
Lender. No Borrower shall relocate its chief executive office or its principal
place of business unless: (i) it has provided prior written notice to the
Lender; and (ii) such relocation shall be within the continental United States.

(b)               No Borrower shall relocate any item of Collateral (other than
(x) sales of Inventory in the ordinary course of business, (y) relocations of
Equipment having an aggregate value of up to $150,000 in any fiscal year, and
(z) relocations of Collateral from a location described on Exhibit C to another
location described on Exhibit C) unless (i) it has provided prompt written
notice to the Lender, (ii) such relocation is within the continental United
States and, (iii) if such relocation is to a third party bailee, it has
delivered a bailee agreement in form and substance reasonably acceptable to the
Lender.

(c)               Each Borrower shall, and shall cause its Subsidiaries to
maintain, preserve and protect, in all material respects, all of its material
tangible assets and properties used or useful in the conduct of its business,
and keep the same in good repair, working order and condition in all material
respects (taking into condition ordinary wear and tear, casualty and
condemnation) and from time to time make, or cause to be made, all necessary or
appropriate repairs, replacements and improvements thereto).

(d)               Without the prior written consent of the Lender, no Borrower
shall, and shall not permit any of its Subsidiaries to, engage in any business
other than the businesses currently engaged in by it and any business or
business activities reasonably incidental or

 -38- 

 

related thereto, or any business or activity that is reasonably similar,
complementary thereto or a reasonable extension thereof.

(e)               No Borrower shall make any change in its form of organization
or capital structure without providing the Lender at least five Business Days’
prior written notice.

7.12          Deposit Accounts. No Borrower shall maintain any Deposit Accounts,
or accounts holding Investment Property, except with respect to which the Lender
has an Account Control Agreement; provided, however, that each Borrower shall
have ten Business Days after the Closing Date to obtain an Account Control
Agreement; and provided, further, that the Borrowers may maintain the Specified
Accounts without such being subject to an Account Control Agreement so long as
the aggregate account balance maintained therein as of any date is not greater
than $1,200,000.

7.13          Domestic Subsidiaries. The Borrowers shall notify the Lender of
each Domestic Subsidiary formed or incorporated subsequent to the Closing Date,
and, within 15 days of such formation or incorporation, shall cause any such
Domestic Subsidiary to execute and deliver to the Lender a Joinder Agreement and
such other documentation as the Lender may require, and for the sake of
clarification, no such joinder shall be required with respect to any Foreign
Subsidiary.

7.14          Notification of Default or Event of Default. The Borrowers shall
notify the Lender immediately in writing via email and by telephone pursuant to
Section 10.2 after any Borrower acquires knowledge of any breach or Default in
the performance of any covenant or Secured Obligation under this Agreement, any
Loan Document or any other agreement between any Borrower and the Lender, or the
occurrence of any Event of Default.

7.15          Minimum Revenue. As of the last day of each fiscal quarter, Parent
and its consolidated entities shall have revenue (determined in accordance with
GAAP) of not less than Minimum Revenue.

7.16          Minimum Liquidity. On the last day of each calendar month, the
Borrowers shall have, on a consolidated basis, liquidity calculated as
(i) unrestricted, unencumbered Cash and Cash Equivalents denominated in U.S.
Dollars in one or more Deposit Accounts located in the United States which are
subject to an Account Control Agreement in favor of the Lender in a minimum
amount equal to the amount specified in the A&R Fee Letter, plus (ii) any
additional amount of available credit, borrowings, or investments readily
convertible to Cash to the extent necessary so that the sum of the amounts
described in clause (i) and this clause (ii) of Section 7.16 is not less than
the amount specified in the A&R Fee Letter.

7.17          Minimum Asset Coverage. On the last day of each calendar quarter
starting with the calendar quarter ending on December 31, 2019, the ratio of
Borrowing Base to the then-outstanding Term Loan and any outstanding
Indebtedness pursuant to the Foris LSA shall be not less than 1.00 to 1.50.

7.18          Anti-Layering. No Borrower or Subsidiary Guarantor will create or
incur any Indebtedness which is subordinated or junior in right of payment or
security to the Senior Obligations (as defined in the A&R Intercreditor
Agreement) of such Borrower, unless such

 -39- 

 

Indebtedness is also subordinated or junior in right of payment or security, as
applicable, in the same manner and to the same extent, to the Secured
Obligations.

7.19          Post-Closing. The Borrowers shall deliver to the Lender the Lien
releases set forth on Schedule 7.19 within ten days of the Closing Date, or such
longer time period as is acceptable to the Lender in its sole discretion.

7.20          Books and Records. Each Borrower shall, and shall cause each of
its Subsidiaries to, keep adequate books and records with respect to its
material business activities in which proper entries, reflecting all bona fide
material financial transactions, are made in accordance with GAAP in all
material respects (it being understood and agreed that any Subsidiary may
maintain its individual books and records in conformity with local standards or
customs and that such maintenance shall not constitute a breach of the
representations, warranties or covenants hereunder).

7.21          Compliance with Laws and Organizational Documents; Maintenance of
Licenses. Without limiting any other provision of this Agreement, each Borrower
shall, and shall cause each of its Subsidiaries to, comply in all material
respects with all Laws applicable to it and the terms of all organizational
documents applicable to it, except, in each case, to the extent that the failure
to comply, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. Each Borrower shall, and shall cause each of its
Subsidiaries, to obtain and maintain all material licenses, permits,
certifications, franchises, consents and governmental authorizations and
approvals necessary to own its property and to conduct its business as conducted
on the Closing Date, except to the extent failure to obtain and maintain,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

7.22          Intellectual Property.

(a)               Subject to the following sentence, with respect to each item
of its Intellectual Property, each Borrower agrees to take, at its expense, all
commercially reasonable steps, including in the U.S. Patent and Trademark
Office, the U.S. Copyright Office and any other Governmental Authority, to (i)
maintain the validity and enforceability of each issued or registered item of
Intellectual Property that exists at or after the Closing Date and maintain the
Intellectual Property in full force and effect, and (ii) pursue the issuance,
registration and maintenance of each Patent, Trademark, or Copyright
registration or application, now or hereafter included in such Intellectual
Property. No Borrower will, without the written consent of the Lender,
discontinue use of or otherwise abandon any Intellectual Property, or abandon
any right to file an application for Patent, Trademark registration, or
Copyright registration, unless the applicable Borrower shall have determined
that such use or the pursuit or maintenance of such Intellectual Property is no
longer desirable in the conduct of such Borrower’s business and that the loss
thereof would not be reasonably likely to have a Material Adverse Effect.

(b)               Each Borrower agrees to promptly notify the Lender if such
Borrower becomes aware (i) that any item of the Intellectual Property, that is
the subject of an issued Patent, registered Copyright or Trademark, or an
application for any of the foregoing, may have become abandoned, placed in the
public domain, invalid or unenforceable, (ii) of any

 -40- 

 

adverse determination or development regarding such Borrower’s ownership of any
of the Intellectual Property or its right to register the same or to keep and
maintain and enforce the same, or (iii) of any adverse determination or the
institution of any proceeding (including, without limitation, the institution of
any proceeding in the U.S. Patent and Trademark Office or any court) regarding
any item of the Intellectual Property, in each case of clauses (i), (ii) and
(iii) above, unless the applicable Borrower shall have determined that such
event would not be reasonably likely to materially adversely affect the rights
or benefits of the Lender.

(c)               In the event that a Borrower becomes aware that any item of
the Intellectual Property that is owned or exclusively licensed to any Borrower
is being infringed or misappropriated by a third party, the Borrower that owns
or is exclusively licensed such item of Intellectual Property shall take such
actions (if any), at its expense, as such Borrower deems reasonable and
appropriate under the circumstances to protect or enforce such Intellectual
Property, including, without limitation, suing for infringement or
misappropriation and for an injunction against such infringement or
misappropriation.

(d)               Each Borrower will use proper statutory notice in connection
with its use of each item of its Intellectual Property. No Borrower will do or
permit any act or knowingly omit to do any act whereby any of its Intellectual
Property may lapse or become invalid or unenforceable or placed in the public
domain, unless the applicable Borrower shall have determined that the loss of
such Intellectual Property would not be reasonably likely to materially
adversely affect the rights or benefits of the Lender.

(e)               Each Borrower will take all steps which it deems reasonable
and appropriate under the circumstances to preserve and protect each item of its
Intellectual Property, including, without limitation, maintaining the quality of
any and all products or services used or provided in connection with any of the
Trademarks, consistent with the quality of the products and services as of the
date hereof, and taking all steps necessary to ensure that all licensed users of
any of the Trademarks use such consistent standards of quality.

(f)                With respect to its existing Collateral IP, each Borrower
agrees to execute or otherwise authenticate an intellectual property security
agreement that is in substantially the same form as the intellectual property
security that was executed on the closing date of the Existing Loan Agreement
(the “IP Security Agreement”), for recording the security interest granted
hereunder to the Lender in such Collateral IP with the U.S. Patent and Trademark
Office, the U.S. Copyright Office and any other Governmental Authorities
necessary to perfect the security interest hereunder in such Intellectual
Property. Each Borrower will record the IP Security Agreement with the U.S.
Patent and Trademark Office, the U.S. Copyright Office and any other
Governmental Authorities, as applicable, within 15 days of the Closing Date.

(g)               Each Borrower agrees that should it obtain an ownership
interest in any item of the type that falls within the definition of Collateral
IP that is not on the date hereof a part of the Collateral IP (“After-Acquired
Intellectual Property”) (i) the provisions of this Agreement will automatically
apply thereto, and (ii) any such After-Acquired Intellectual Property and, in
the case of Trademarks, the goodwill symbolized thereby, shall

 -41- 

 

automatically become part of the Collateral IP subject to the terms and
conditions of this Agreement with respect thereto. Within 15 days after the end
of each fiscal quarter, such Borrower shall give written notice to the Lender
identifying the After-Acquired Intellectual Property acquired during such fiscal
quarter, and such Borrower will execute and deliver to the Lender with such
written notice, or otherwise authenticate, an intellectual property security
agreement substantially in the form of the IP Security Agreement or otherwise in
form and substance satisfactory to the Lender covering such After-Acquired
Intellectual Property and such intellectual property security agreement shall be
recorded by each applicable Borrower with the U.S. Patent and Trademark Office,
the U.S. Copyright Office and any other governmental authorities necessary to
perfect the security interest hereunder in such After-Acquired Intellectual
Property where such recording will be within 15 days after notice from the
Lender of its satisfaction with such intellectual property security agreement.

7.23          Environmental Matters; Hazardous Material. Each Borrower shall (a)
conduct its operations and keep and maintain all Real Estate in compliance with
all Environmental Laws, other than noncompliance which could not reasonably be
expected to have a Material Adverse Effect; (b) promptly take any and all
actions necessary to cure any violation of applicable Environmental Laws by such
Borrower or any of its Subsidiaries that could reasonably be expected to have a
Material Adverse Effect, and (c) notify the Lender promptly after such Borrower
becomes aware of any violation of Environmental Laws which is reasonably likely
to have a Material Adverse Effect.

7.24          Lender Calls. At the reasonable request of the Lender, the
Borrowers shall participate in monthly conference calls with the Lender, such
calls to be held at such time as may be agreed to by the Borrowers and the
Lender.

7.25          Other Reports. The Borrowers shall deliver or cause to be
delivered to the Lender, the following:

(a)               promptly after any officer of any Borrower obtains knowledge
of the commencement of any of the following, written notice in reasonable detail
of any Litigation commenced or threatened in writing against such Borrower or
any Subsidiary of such Borrower that (i) would reasonably be expected to result
in damages in excess of $1,000,000, (ii) seeks material injunctive relief, where
such relief could reasonably be expected to have a Material Adverse Effect, or
(iii) alleges criminal misconduct of a Borrower or any of its Subsidiaries,
which alleged misconduct could reasonably be expected to have a Material Adverse
Effect;

(b)               promptly after any officer of any Borrower obtains knowledge
of the receipt by any Borrower of any written notice of violation of or
potential liability or similar written notice under any applicable Law or other
development, occurrence or violation that would reasonably be expected to result
in liabilities in excess of $1,000,000 or otherwise have a Material Adverse
Effect;

(c)               at the time of delivery of each of the financial reports
required by Section 7.1, a list of any applications for the registration of any
Patent, Trademark or Copyright

 -42- 

 

within the United States Patent and Trademark Office, the United States
Copyright Office or any similar office or agency which a Borrower has filed in
the prior fiscal quarter;

(d)               such reports, notices or other documentation required to be
provided pursuant to Section 7.23(c) and copies of all environmental reports,
reviews and audits in a Borrower’s possession pertaining to actual or potential
Environmental Liabilities that would reasonably be expected to have a Material
Adverse Effect on any Borrower or its Subsidiaries.

7.26          No Speculative Transactions. Each Borrower shall not, and shall
not permit any of its Subsidiaries to, engage in any transaction involving
commodity options, futures contracts or similar transactions, other than foreign
currency exchange hedging transactions in the ordinary course of business
consistent with past practice.

7.27          DSM Credit Agreement. So long as any Indebtedness remains
outstanding under the DSM Credit Agreement, in the event that the DSM Credit
Agreement is amended or otherwise modified to provide any additional covenants,
defaults or events of default; make more restrictive any existing covenants or
events of default; add any material rights in favor of DSM or change payment
provisions to the extent the same would shorten, accelerate or advance the date
of any payment (including any amortization or maturity dates) or increase the
interest rate, other interest provisions or fees payable with respect to the DSM
Credit Agreement, at the Lender’s option and in its sole discretion, such
amendments or modifications shall be made to the corresponding provisions of
this Agreement.

7.28          Satisfaction of Indebtedness. Parent shall repay or otherwise
satisfy in full the Indebtedness set forth on Schedule 7.28 (including, without
limitation, by exchanging such Indebtedness for other Permitted Indebtedness) on
or prior to December 1, 2019. 

SECTION 8. EVENTS OF DEFAULT

Any one or more of the following events shall be an Event of Default:

8.1              Payments. The Borrowers fail to pay any amount due under this
Agreement or any of the other Loan Documents on or prior to the third Business
Day after its due date whether scheduled, upon acceleration or otherwise; or

8.2              Covenants. Any Borrower breaches or defaults in the performance
of any covenant or Secured Obligation under this Agreement, or any of the other
Loan Documents or any other agreement between any Borrower and the Lender, and
such default continues for more than five Business Days; or

8.3              Representations. Any representation or warranty made by any
Borrower in any Loan Document shall have been untrue or incorrect in any
material respect when made or deemed made; or



 -43- 

 

8.4              Insolvency. Any Borrower (A) (i) shall make an assignment for
the benefit of creditors; or (ii) shall be unable to pay its debts as they
become due, or be unable to pay or perform under the Loan Documents, or shall
become insolvent; or (iii) shall file a voluntary petition in bankruptcy; or
(iv) shall file any petition, answer, or document seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future statute, law or regulation
pertinent to such circumstances; or (v) shall seek or consent to or acquiesce in
the appointment of any trustee, receiver, or liquidator of any Borrower or of
all or any substantial part (i.e., 33 1/3% or more) of the assets or property of
any Borrower; or (vi) shall cease operations of its business as its business has
normally been conducted, or terminate substantially all of its employees; or
(vii) any Borrower, its directors or a majority of its shareholders shall take
any action initiating any of the foregoing actions described in clauses (i)
through (vi); or (B) either (i) the commencement of an involuntary action
against such Borrower seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution, winding up or similar relief, or
appointing a custodian, receiver, liquidator, administrator, trustee or similar
custodian under any present or future statute, law or regulation, without such
action being dismissed or all orders or proceedings thereunder affecting the
operations or the business of such Borrower being stayed; or (ii) a stay of any
such order or proceedings shall thereafter be set aside and the action setting
it aside shall not be timely appealed; or (iii) such Borrower shall file any
answer admitting or not contesting the material allegations of a petition filed
against such Borrower in any such proceedings; or (iv) the court in which such
proceedings are pending shall enter a decree or order granting the relief sought
in any such proceedings; or (v) the appointment, without the consent or
acquiescence of such Borrower, of any trustee, receiver or liquidator of such
Borrower or of all or any substantial part of the properties of such Borrower
without such appointment being vacated; or

8.5              Attachments; Judgments. Any portion of any Borrower’s assets
are attached or seized, or a levy is filed against any such assets, or a
judgment or judgments is/are entered for the payment of money, individually or
in the aggregate, of at least $250,000, or any Borrower is enjoined or in any
way prevented by court order from conducting any part of its business; or

8.6              Other Obligations. The occurrence of any default or breach
under any agreement or obligation of any Borrower involving any Indebtedness in
excess of $500,000, or receipt of written notice of the occurrence of any
default or breach under any other agreement or obligation of any Borrower with
annual payments or receipts in excess of $500,000, which, in the case of such
default or breach, is not cured within any applicable grace or cure period; or

8.7              Loan Documents. (a) The occurrence of any default under any
Loan Document or any other agreement between the Borrowers and the Lender, (b)
(i) the guaranty set forth in Section 11 of this Agreement ceases to be in full
force and effect for any reason whatsoever, including, without limitation, a
determination by any Governmental Authority that this Agreement is invalid, void
or unenforceable or (ii) any Subsidiary Guarantor or any Person acting on behalf
of such Subsidiary Guarantor shall contest in any manner the validity, binding
nature or enforceability of this Agreement or (iii) the obligations of any
Subsidiary Guarantor under any Loan Document are not or cease to be legal,
valid, binding and enforceable in accordance with the terms of such Loan
Document, or (c) (x) any security interest purported to be created by any Loan
Document shall cease to be, or shall be asserted in writing by Borrower not to
be, a valid, perfected, security interest having the priority required by the
A&R Intercreditor Agreement or any other intercreditor

 -44- 

 

agreement delivered under this Agreement (except as otherwise expressly provided
in this Agreement, the A&R Intercreditor Agreement or such Security Document) in
any material portion of the Collateral covered thereby, or (y) the Secured
Obligations shall cease to constitute Indebtedness senior in right of security
under and subject to the terms of any intercreditor agreement delivered under
this Agreement in respect of the Liens securing Indebtedness ranking junior in
right of security to the Term Loan or, in any case, such intercreditor
provisions shall be invalidated or otherwise cease to be legal, valid and
binding obligations of the parties thereto, enforceable in accordance with their
terms; or

8.8              Change in Control. The occurrence of any Change in Control
without the prior written approval of the Lender; or

8.9              Invalidity. Any material provision of any Loan Document shall
for any reason cease to be valid, binding and enforceable in accordance with its
terms (or any Loan Party or Subsidiary of a Loan Party shall challenge in
writing the enforceability of any Loan Document or shall assert in writing, or
engage in any action or inaction based on any such assertion, that any provision
of any of the Loan Documents has ceased to be or otherwise is not valid, binding
and enforceable in accordance with its terms), or any security interest created
under any Loan Document shall cease to be a valid and perfected first priority
(subject only to Permitted Encumbrances) security interest or Lien (except as
otherwise permitted herein or therein) in any material portion of the Collateral
purported to be covered thereby, except to the extent that any such loss of
perfection or priority results from any action or inaction of the Lender; or

8.10          Subordination Provisions. Any subordination or intercreditor
provisions of any agreement, document or instrument governing any Subordinated
Indebtedness or any Indebtedness that is secured by Liens that have been
contractually subordinated to the Liens securing the Obligations shall for any
reason be revoked or invalidated, or otherwise cease to be in full force and
effect (other than in accordance with the express terms thereof), each Borrower
or any of its Subsidiaries shall contest in any manner the validity or
enforceability thereof or such Borrower or any of its Subsidiaries shall deny
that it has any further liability or obligation thereunder.

SECTION 9. REMEDIES

9.1              General. Upon and during the continuance of any one or more
Events of Default, (i) the Lender may, at its option, accelerate and demand
payment of all or any part of the Secured Obligations together with the
Prepayment Charge and the End of Term Payment and declare them to be immediately
due and payable (provided, that upon the occurrence of an Event of Default of
the type described in Section 8.4, all of the Secured Obligations shall
automatically be accelerated and made due and payable, in each case without any
further notice or act), (ii) the Lender may, at its option, sign and file in any
Borrower’s name any and all collateral assignments, notices, control agreements,
security agreements and other documents it deems necessary or appropriate to
perfect or protect the repayment of the Secured Obligations, and in furtherance
thereof, each Borrower hereby grants the Lender an irrevocable power of attorney
coupled with an interest, and (iii) the Lender may notify any of the Borrowers’
account debtors to make payment directly to the Lender, compromise the amount of
any such account on such Borrower’s behalf and endorse the Lender’s name without
recourse on any such payment for deposit directly to the Lender’s account.
Subject to the A&R Intercreditor Agreement, the Lender may exercise all rights
and remedies with respect

 -45- 

 

to the Collateral under the Loan Documents or otherwise available to it under
the UCC and other applicable law, including the right to release, hold, sell,
lease, liquidate, collect, realize upon, or otherwise dispose of all or any part
of the Collateral and the right to occupy, utilize, process and commingle the
Collateral. All of the Lender’s rights and remedies shall be cumulative and not
exclusive.

9.2              Collection; Foreclosure. Upon the occurrence and during the
continuance of any Event of Default, the Lender may, subject to the A&R
Intercreditor Agreement, at any time or from time to time, apply, collect,
liquidate, sell in one or more sales, lease or otherwise dispose of, any or all
of the Collateral, in its then condition or following any commercially
reasonable preparation or processing, in such order as the Lender may elect. Any
such sale may be made either at public or private sale at its place of business
or elsewhere. The Borrowers agree that any such public or private sale may occur
upon ten calendar days’ prior written notice to the Borrowers. The Lender may
require the Borrowers to assemble the Collateral and make it available to the
Lender at a place designated by the Lender that is reasonably convenient to the
Lender and the Borrowers. Subject to the A&R Intercreditor Agreement, the
proceeds of any sale, disposition or other realization upon all or any part of
the Collateral shall be applied by the Lender in the following order of
priorities:

(a)               First, to the Lender in an amount sufficient to pay in full
costs and professionals’ and advisors’ fees and expenses as described in Section
10.11;

(b)               Second, to the Lender in an amount equal the then unpaid
amount of the Secured Obligations (including principal, interest, and any
Default interest payable pursuant to Section 2.3), in such order and priority as
the Lender may choose in its sole discretion; and

(c)               Finally, after the full, final, and indefeasible payment in
Cash of all of the Secured Obligations, to any creditor holding a junior Lien on
the Collateral, or to such Borrower or its representatives or as a court of
competent jurisdiction may direct.

The Lender shall be deemed to have acted reasonably in the custody, preservation
and disposition of any of the Collateral if it complies with the obligations of
a secured party under the UCC.

9.3              No Waiver. The Lender shall be under no obligation to marshal
any of the Collateral for the benefit of any Borrower or any other Person, and
the Borrowers expressly waive all rights, if any, to the Lender to marshal any
Collateral.

9.4              Cumulative Remedies. The rights, powers and remedies of the
Lender hereunder shall be in addition to all rights, powers and remedies given
by statute or rule of law and are cumulative. The exercise of any one or more of
the rights, powers and remedies provided herein shall not be construed as a
waiver of or election of remedies with respect to any other rights, powers and
remedies of the Lender.

SECTION 10. MISCELLANEOUS

10.1          Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision

 -46- 

 

of this Agreement shall be prohibited by or invalid under such law, such
provision shall be ineffective only to the extent and duration of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

10.2          Notice. Except as otherwise provided herein, any notice, demand,
request, consent, approval, declaration, service of process or other
communication (including the delivery of Financial Statements) that is required,
contemplated, or permitted under the Loan Documents or with respect to the
subject matter hereof shall be in writing, and shall be deemed to have been
validly served, given, delivered, and received upon the earlier of: (i) the day
of hand delivery or delivery by an overnight express service or overnight mail
delivery service; or (ii) the third calendar day after deposit in the United
States mails, with proper first class postage prepaid, in each case addressed to
the party to be notified as follows:

(a)If to the Lender:

Naxyris S.A.
c/o Naxos Capital Partners
Attention: Robert Frost
6 Pall Mall East
London SW1Y 5BF

with a copy (which shall not constitute notice) to:

Jones Day
250 Vesey Street
New York, New York 10281
Phone: (212) 326-3939
Attention: Robert A. Profusek
                 Demetra Karamanos
Email: raprofusek@jonesday.com
           dkaramanos@jonesday.com

(b)If to the Borrowers:

AMYRIS, INC.
Attention: General Counsel
5885 Hollis Street, Suite 100
Emeryville, CA 94608
Attn: General Counsel
Phone: (510) 450-0761



with a copy (which shall not constitute notice) to:

Fenwick & West LLP

Silicon Valley Center

801 California Street

Mountain View, CA 94041



 -47- 

 

Attn: David Michaels

Phone: 650-988-8500

Email: dmichaels@fenwick.com

or to such other address as each party may designate for itself by like notice.

10.3          Entire Agreement; Amendments.

(a)               This Agreement and the other Loan Documents constitute the
entire agreement and understanding of the parties hereto in respect of the
subject matter hereof and thereof, and supersede and replace in their entirety
any prior proposals, term sheets, non-disclosure or confidentiality agreements,
letters, negotiations or other documents or agreements, whether written or oral,
with respect to the subject matter hereof or thereof.

(b)               No amendment or waiver of, or supplement or other modification
to, any Loan Document (other than the A&R Fee Letter or any landlord, bailee or
mortgagee agreement) or any provision thereof, shall be effective unless the
same shall be in writing and signed by the Borrowers and the Lender, and then
such waiver shall be effective only in the specific instance and for the
specific purpose for which given.

10.4          No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

10.5          No Waiver. The powers conferred upon the Lender by this Agreement
are solely to protect its rights hereunder and under the other Loan Documents
and its interest in the Collateral and shall not impose any duty upon the Lender
to exercise any such powers. No omission or delay by the Lender at any time to
enforce any right or remedy reserved to it, or to require performance of any of
the terms, covenants or provisions hereof by the Borrowers at any time
designated, shall be a waiver of any such right or remedy to which the Lender is
entitled, nor shall it in any way affect the right of the Lender to enforce such
provisions thereafter.

10.6          Survival. All agreements, representations and warranties contained
in this Agreement and the other Loan Documents or in any document delivered
pursuant hereto or thereto shall be for the benefit of the Lender and shall
survive the execution and delivery of this Agreement and the expiration or other
termination of this Agreement.

10.7          Successors and Assigns. The provisions of this Agreement and the
other Loan Documents shall inure to the benefit of and be binding on the
Borrowers and their permitted assigns (if any). The Borrowers shall not assign
any obligations under this Agreement or any of the other Loan Documents without
the Lender’s express prior written consent, and any such attempted assignment
shall be void and of no effect. The Lender may assign, transfer, or endorse its
rights hereunder and under the other Loan Documents without prior notice to the
Borrowers (except that the Lender shall notify the Borrowers of an assignment
for the limited purpose of recording such assignment in the Register in
accordance with Section 10.13), and all of such rights shall inure to the
benefit of Lender’s successors and permitted assigns, provided, that, except
during the

 -48- 

 

continuance of an Event of Default, the Lender shall not assign, transfer or
endorse its rights hereunder or under any other Loan Document to (i) any entity
which is a direct a competitor of the Borrowers, (ii) an entity which operates a
business in the same industry as the Borrowers, or (iii) an Affiliate of any
entity meeting the criteria set forth in the preceding clause (i) or (ii),
excluding, in each case, any entities which, together with their consolidated
Affiliates, at the time of assignment have equity investments in such a
competitor, business or Affiliate not in excess of 10.0% of the total equity
investments owned by such entities and their consolidated Affiliates.

10.8          Governing Law. This Agreement and the other Loan Documents have
been negotiated and delivered to the Lender in the State of New York, and shall
have been accepted by the Lender in the State of New York. Payment to the Lender
by the Borrowers of the Secured Obligations is due in the State of New York.
This Agreement and the other Loan Documents shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York, excluding
conflict of laws principles that would cause the application of laws of any
other jurisdiction.

10.9          Consent to Jurisdiction and Venue. All judicial proceedings (to
the extent that the reference requirement of Section 10.10 is not applicable)
arising in or under or related to this Agreement or any of the other Loan
Documents shall be brought in the courts of the State of New York sitting in the
borough of Manhattan in New York City, the courts of the United States for the
Southern District of New York, and, in each case, appellate courts thereof. By
execution and delivery of this Agreement, each party hereto generally and
unconditionally: (a) consents to nonexclusive personal jurisdiction in such
courts; (b) waives any objection as to jurisdiction or venue in such courts; (c)
agrees not to assert any defense based on lack of jurisdiction or venue in the
aforesaid courts; and (d) irrevocably agrees to be bound by any judgment
rendered thereby in connection with this Agreement or the other Loan Documents.
Service of process on any party hereto in any action arising out of or relating
to this Agreement shall be effective if given in accordance with the
requirements for notice set forth in Section 10.2, and shall be deemed effective
and received as set forth in Section 10.2. Nothing herein shall affect the right
to serve process in any other manner permitted by law or shall limit the right
of either party to bring proceedings in the courts of any other jurisdiction.

10.10      Mutual Waiver of Jury Trial / Judicial Reference.

(a)               Because disputes arising in connection with complex financial
transactions are most quickly and economically resolved by an experienced and
expert Person and the parties wish applicable state and federal laws to apply
(rather than arbitration rules), the parties desire that their disputes be
resolved by a judge applying such applicable laws. EACH OF THE BORROWERS AND THE
LENDER SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE
OF ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER
CLAIM (COLLECTIVELY, “CLAIMS”) ASSERTED BY ANY BORROWER AGAINST THE LENDER OR
ITS ASSIGNEES OR BY THE LENDER OR ITS ASSIGNEES AGAINST ANY BORROWER. This
waiver extends to all such Claims, including Claims that involve Persons other
than the Borrowers and the Lender; Claims that arise out of or are in any way
connected to the relationship between any Borrower and the Lender; and any
Claims for damages, breach of contract, tort, specific performance, or

 -49- 

 

any equitable or legal relief of any kind, arising out of this Agreement, or any
other Loan Document.

(b)               In the event Claims are to be resolved by judicial reference,
either party may seek from a court identified in Section 10.9, any prejudgment
order, writ or other relief and have such prejudgment order, writ or other
relief enforced to the fullest extent permitted by law notwithstanding that all
Claims are otherwise subject to resolution by judicial reference.

10.11      Professional Fees. The Borrowers promise to pay the Lender’s fees and
expenses necessary to finalize the loan documentation, including but not limited
to reasonable attorneys’ fees, UCC searches, filing costs, and other
miscellaneous expenses, all as set forth on a summary invoice provided to the
Borrowers. In addition, the Borrowers promise to pay any and all reasonable
attorneys’ and other professionals’ fees and expenses incurred by the Lender
after the Closing Date in connection with or related to: (a) the Term Loan; (b)
the administration, syndication, distribution, collection, or enforcement of the
Term Loan; (c) the amendment or modification of the Loan Documents; (d) any
waiver, consent, release, or termination under the Loan Documents; (e) the
enforcement, collection or protection of the Lender’s rights in connection with
this Agreement and the Loan Documents, including the protection, preservation,
audit, field exam, sale, lease, liquidation, or disposition of Collateral or the
exercise of remedies with respect to the Collateral; (f) any legal, litigation,
administrative, arbitration, or out of court proceeding in connection with or
related to the Borrowers or the Collateral, and any appeal or review thereof;
(g) any bankruptcy, restructuring, reorganization, assignment for the benefit of
creditors, workout, foreclosure, or other action related to the Borrowers, the
Collateral, the Loan Documents, including representing the Lender in any
adversary proceeding or contested matter commenced or continued by or on behalf
of any Borrower’s estate, and any appeal or review thereof.

10.12      Confidentiality. The Lender acknowledges that certain items of
Collateral and information provided to the Lender by the Borrowers are
confidential and proprietary information of the Borrowers, if and to the extent
such information either (x) is marked as confidential by a Borrower at the time
of disclosure, or (y) should reasonably be understood to be confidential (the
“Confidential Information”). Accordingly, the Lender agrees that any
Confidential Information they may obtain pursuant to Section 7.1 of this
Agreement, in the course of acquiring, administering, or perfecting the Lender’s
security interest in the Collateral or otherwise shall not be disclosed to any
other Person or entity in any manner whatsoever, in whole or in part, without
the prior written consent of the Borrowers, except that the Lender may disclose
any such information: (a) to their respective directors, officers, employees,
accountants, counsel and other professional advisors and to its Affiliates if
the Lender in its sole discretion determines that any such party should have
access to such information in connection with such party’s responsibilities in
connection with the Term Loan or this Agreement and, provided, that such
recipient of such Confidential Information either (i) agrees to be bound by the
confidentiality provisions of this paragraph or (ii) is otherwise subject to
confidentiality restrictions that reasonably protect against the disclosure of
Confidential Information; (b) if such information is generally available to the
public (other than as a result of the Lender’s breach of its obligations under
this Section 10.12); (c) if required or appropriate in any report, statement or
testimony submitted to any Governmental Authority having or claiming to have
jurisdiction over the Lender; (d) if required or appropriate in response to any
summons or subpoena or in connection with any litigation, to the extent
permitted

 -50- 

 

or deemed advisable by the Lender’s counsel; (e) to comply with any legal
requirement or law applicable to the Lender; (f) to the extent reasonably
necessary in connection with the exercise of any right or remedy under any Loan
Document, including the Lender’s sale, lease, or other disposition of Collateral
after Default; (g) to any participant or assignee of the Lender or any
prospective participant or assignee; provided, that such participant or assignee
or prospective participant or assignee agrees in writing to be bound by this
Section prior to disclosure; or (h) otherwise with the prior consent of the
Borrowers; provided, that any disclosure made in violation of this Agreement
shall not affect the obligations of each Borrower or any of its Affiliates or
any guarantor under this Agreement or the other Loan Documents.

10.13      Assignment of Rights. The Borrowers acknowledge and understand that
the Lender may sell and assign all or part of its interest hereunder and under
the Loan Documents to any Person or entity (an “Assignee”), subject to the
restrictions set forth in Section 10.7. After such a permitted assignment the
term “Lender” as used in the Loan Documents shall mean and include such
Assignee, and such Assignee shall be vested with all rights, powers and remedies
of the Lender hereunder with respect to the interest so assigned; but with
respect to any such interest not so transferred, the Lender shall retain all
rights, powers and remedies hereby given. No such assignment by the Lender shall
relieve any Borrower of any of its obligations hereunder. The Lender agrees that
in the event of any transfer by it of the Note(s) (if any), it will endorse
thereon a notation as to the portion of the principal of the Note(s), which
shall have been paid at the time of such transfer and as to the date to which
interest shall have been last paid thereon. The Borrowers shall maintain a
register (the “Register”) for the recordation of the name and address of the
Lender and the principal amount of and stated interest on the amount owing to
the Lender pursuant to the terms hereof from time to time. The entries in the
Register shall be conclusive absent manifest error, and the Borrowers and the
Lender shall treat each person or entity whose name is recorded in the Register
as the Lender for all purposes of this Agreement. In the event that the Lender
sells a participation interest in any Term Loan, the Lender shall maintain a
similar register. The parties shall take any other action necessary from time to
time to establish that this Term Loan (and any Note(s) evidence the Term Loan)
and the amounts otherwise owing hereunder are in registered form under section
5f.103-1(c) of the Treasury Regulations.

10.14      Revival of Secured Obligations. This Agreement and the Loan Documents
shall remain in full force and effect and continue to be effective if any
petition is filed by or against any Borrower for liquidation or reorganization,
if any Borrower becomes insolvent or makes an assignment for the benefit of
creditors, if a receiver or trustee is appointed for all or any significant part
of any Borrower’s assets, or if any payment or transfer of Collateral is
recovered from the Lender. The Loan Documents and the Secured Obligations and
Collateral security shall continue to be effective, or shall be revived or
reinstated, as the case may be, if at any time payment and performance of the
Secured Obligations or any transfer of Collateral to the Lender, or any part
thereof is rescinded, avoided or avoidable, reduced in amount, or must otherwise
be restored or returned by, or is recovered from, the Lender or by any obligee
of the Secured Obligations, whether as a “voidable preference,” “fraudulent
conveyance,” or otherwise, all as though such payment, performance, or transfer
of Collateral had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, avoided, avoidable, restored, returned, or
recovered, the Loan Documents and the Secured Obligations shall be deemed,
without any further action or documentation, to have been revived and reinstated
except to the extent of the full, final, and indefeasible payment to the Lender
in Cash.



 -51- 

 

10.15      Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

10.16      No Third-Party Beneficiaries. No provisions of the Loan Documents are
intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any Person other than the
Lender and the Borrowers unless specifically provided otherwise herein, and,
except as otherwise so provided, all provisions of the Loan Documents will be
personal and solely between the Lender and the Borrowers.

10.17      Publicity.

(a)               So long as the Lender provides the Borrowers prior written
notice and a reasonable opportunity to review, the Borrowers consent to the
publication and use by the Lender and any of its member businesses and
Affiliates of (i) the Borrowers’ names (including a brief description of the
relationship between the Borrowers and the Lender) and logo and a hyperlink to
the Borrowers’ web sites, separately or together, in written and oral
presentations, advertising, promotional and marketing materials, client lists,
public relations materials or on its web site (together, the “Lender Publicity
Materials”); (ii) the names of officers of the Borrowers in the Lender Publicity
Materials; and (iii) the Borrowers’ names, trademarks or servicemarks in any
news release concerning the Lender.

(b)               No Borrower nor any of its member businesses and Affiliates
shall, without the Lender’s consent (which shall not be unreasonably withheld or
delayed), publicize or use (i) the Lender’s name (including a brief description
of the relationship between such Borrower and the Lender), logo or hyperlink to
the Lender’s web site, separately or together, in written and oral
presentations, advertising, promotional and marketing materials, client lists,
public relations materials or on its web site (together, the “Borrower Publicity
Materials”); (ii) the names of officers of the Lender in the Borrower Publicity
Materials; and (iii) the Lender’s name, trademarks, servicemarks in any news
release concerning such Borrower, provided, however, that this provision shall
not restrict such Borrower from disclosing or using any such information as
required by applicable law or regulation.

10.18      ORIGINAL ISSUE DISCOUNT LEGEND. THE TERM LOAN HAS BEEN ISSUED WITH
ORIGINAL ISSUE DISCOUNT FOR U.S. FEDERAL INCOME TAX PURPOSES. THE ISSUE PRICE,
AMOUNT OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE, AND YIELD TO MATURITY OF SUCH
LOANS MAY BE OBTAINED BY WRITING TO THE BORROWERS AT THE ADDRESS SET FORTH IN
SECTION 10.2.

SECTION 11. GUARANTY; WAIVERS.

11.1          Guaranty. Each Subsidiary Guarantor unconditionally and
irrevocably guarantees to the Lender the full and prompt payment when due
(whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise) and performance of the Secured Obligations (the “Guaranteed
Obligations”). The Guaranteed Obligations include interest that, but

 -52- 

 

for a proceeding under any Insolvency Proceeding, would have accrued on such
Guaranteed Obligations, whether or not a claim is allowed against any Borrower
for such interest in any such proceeding.

11.2          Separate Obligation. Each Subsidiary Guarantor acknowledges and
agrees that: (i) the Guaranteed Obligations are separate and distinct from any
Indebtedness arising under or in connection with any other document, including
under any provision of this Agreement other than this Section 11, executed at
any time by such Subsidiary Guarantor in favor of the Lender; and (ii) such
Subsidiary Guarantor shall pay and perform all of the Guaranteed Obligations as
required under this Section 11, and the Lender may enforce any and all of its
rights and remedies hereunder, without regard to any other document, including
any provision of this Agreement other than this Section 11, at any time executed
by such Subsidiary Guarantor in favor of the Lender, irrespective of whether any
such other document, or any provision thereof or hereof, shall for any reason
become unenforceable or any of the Indebtedness thereunder shall have been
discharged, whether by performance, avoidance or otherwise. Each Subsidiary
Guarantor acknowledges that, in providing benefits to the Borrowers and the
Lender are relying upon the enforceability of this Section 11 and the Guaranteed
Obligations as separate and distinct Indebtedness of such Subsidiary Guarantor,
and each Subsidiary Guarantor agrees that Lender would be denied the full
benefit of its bargain if at any time this Section 11 or the Guaranteed
Obligations were treated any differently. The fact that the guaranty is set
forth in this Agreement rather than in a separate guaranty document is for the
convenience of the Borrowers and Subsidiary Guarantors and shall in no way
impair or adversely affect the rights or benefits of the Lender under this
Section 11. Each Subsidiary Guarantor agrees to execute and deliver a separate
document, immediately upon request at any time of the Lender, evidencing such
Subsidiary Guarantor’s obligations under this Section 11. Upon the occurrence of
any Event of Default, a separate action or actions may be brought against such
Subsidiary Guarantor, whether or not the Borrowers, any other Subsidiary
Guarantor or any other Person is joined therein or a separate action or actions
are brought against any Borrower, any such other Subsidiary Guarantor or any
such other Person.

11.3          Limitation of Guaranty. To the extent that any court of competent
jurisdiction shall impose by final judgment under applicable Laws (including
sections 544 and 548 of the Bankruptcy Code) any limitations on the amount of
any Subsidiary Guarantor’s liability with respect to the Guaranteed Obligations
that the Lender can enforce under this Section 11, the Lender by its acceptance
hereof accepts such limitation on the amount of such Subsidiary Guarantor’s
liability hereunder to the extent needed to make this Section 11 fully
enforceable and nonavoidable.

11.4          Liability of Subsidiary Guarantors. The liability of any
Subsidiary Guarantor under this Section 11 shall be irrevocable, absolute,
independent and unconditional, and shall not be affected by any circumstance
that might constitute a discharge of a surety or guarantor other than the
indefeasible payment and performance in full of all Guaranteed Obligations. In
furtherance of the foregoing and without limiting the generality thereof, each
Subsidiary Guarantor agrees as follows:

(a)               such Subsidiary Guarantor’s liability hereunder shall be the
immediate, direct, and primary obligation of such Subsidiary Guarantor and shall
not be contingent upon the Lender’s exercise or enforcement of any remedy it may
have against any

 -53- 

 

Borrower or any other Person, or against any collateral or other security for
any Guaranteed Obligations;

(b)               this Guaranty is a guaranty of payment when due and not merely
of collectability;

(c)               the Lender may enforce this Section 11 upon the occurrence of
an Event of Default notwithstanding the existence of any dispute between the
Lender, on the one hand, and any Borrower or any other Person, on the other
hand, with respect to the existence of such Event of Default;

(d)               such Subsidiary Guarantor’s payment of a portion, but not all,
of the Guaranteed Obligations shall in no way limit, affect, modify or abridge
such Subsidiary Guarantor’s liability for any portion of the Guaranteed
Obligations remaining unsatisfied; and

(e)               such Subsidiary Guarantor’s liability with respect to the
Guaranteed Obligations shall remain in full force and effect without regard to,
and shall not be impaired or affected by, nor shall such Subsidiary Guarantor be
exonerated or discharged by, any of the following events:

(i)                 any proceeding under any Insolvency Proceeding;

(ii)              any limitation, discharge, or cessation of the liability of
any Borrower or any other Person for any Guaranteed Obligations due to any
statute, regulation or rule of law, or any invalidity or unenforceability in
whole or in part of any of the Guaranteed Obligations or the Loan Documents;

(iii)            any merger, acquisition, consolidation or change in structure
of any Borrower or any Subsidiary Guarantor or any other guarantor or Person, or
any sale, lease, transfer or other disposition of any or all of the assets or
shares of any Borrower or any other Person;

(iv)             any assignment or other transfer, in whole or in part, of
Lender’s interests in and rights under this Agreement (including this Section
11) or the other Loan Documents;

(v)               any claim, defense, counterclaim or setoff, other than that of
prior performance, that any Borrower, such Subsidiary Guarantor, any other
Guarantor or any other Person may have or assert, including any defense of
incapacity or lack of corporate or other authority to execute any of the Loan
Documents;

(vi)             the Lender’s amendment, modification, renewal, extension,
cancellation or surrender of any Loan Document or any Guaranteed Obligations;

(vii)          the Lender’s exercise or non-exercise of any power, right or
remedy with respect to any Guaranteed Obligations or any collateral;



 -54- 

 

(viii)        the Lender’s vote, claim, distribution, election, acceptance,
action or inaction in any proceeding under any Bankruptcy Law; or

(ix)             any other guaranty, whether by such Subsidiary Guarantor or any
other Person, of all or any part of the Guaranteed Obligations or any other
Indebtedness, obligations or liabilities of Borrower to the Lender.

11.5          Consents of Subsidiary Guarantors. Each Subsidiary Guarantor
hereby unconditionally consents and agrees that, without notice to or further
assent from such Subsidiary Guarantor:

(a)               the principal amount of the Guaranteed Obligations may be
increased or decreased and additional Indebtedness or obligations of the
Borrowers under the Loan Documents may be incurred and the time, manner, place
or terms of any payment under any Loan Document may be extended or changed, by
one or more amendments, modifications, renewals or extensions of any Loan
Document or otherwise;

(b)               the time for any Borrower’s (or any other Person’s)
performance of or compliance with any term, covenant or agreement on its part to
be performed or observed under any Loan Document may be extended, or such
performance or compliance waived, or failure in or departure from such
performance or compliance consented to, all in such manner and upon such terms
as the Lender (as applicable under the relevant Loan Documents) may deem proper;

(c)               the Lender may request and accept other guaranties and may
take and hold security as collateral for the Guaranteed Obligations, and may,
from time to time, in whole or in part, exchange, sell, surrender, release,
subordinate, modify, waive, rescind, compromise or extend such other guaranties
or security and may permit or consent to any such action or the result of any
such action, and may apply such security and direct the order or manner of sale
thereof; and

(d)               the Lender may exercise, or waive or otherwise refrain from
exercising, any other right, remedy, power or privilege even if the exercise
thereof affects or eliminates any right of subrogation or any other right of
such Subsidiary Guarantor against the Borrowers.

11.6          Subsidiary Guarantor’s Waivers. Each Subsidiary Guarantor waives
and agrees not to assert:

(a)               any right to require the Lender to proceed against any
Borrower, any other Guarantor or any other Person, or to pursue any other right,
remedy, power or privilege of the Lender whatsoever;

(b)               the defense of the statute of limitations in any action
hereunder or for the collection or performance of the Guaranteed Obligations;

(c)               any defense arising by reason of any lack of corporate or
other authority or any other defense of any Borrower, such Guarantor or any
other Person;



 -55- 

 

(d)               any defense based upon the Lender’s errors or omissions in the
administration of the Guaranteed Obligations;

(e)               any rights to set offs and counterclaims;

(f)                without limiting the generality of the foregoing, to the
fullest extent permitted by law, any defenses or benefits that may be derived
from or afforded by applicable laws limiting the liability of or exonerating
guarantors or sureties, or that may conflict with the terms of this Section 11;
and

(g)               any and all notice of the acceptance of this guaranty, and any
and all notice of the creation, renewal, modification, extension or accrual of
the Guaranteed Obligations, or the reliance by the Lender upon this Guaranty, or
the exercise of any right, power or privilege hereunder.

The Guaranteed Obligations shall conclusively be deemed to have been created,
contracted, incurred and permitted to exist in reliance upon this Guaranty. Each
Subsidiary Guarantor waives promptness, diligence, presentment, protest, demand
for payment, notice of Default, dishonor or nonpayment and all other notices to
or upon any Borrower, each Guarantor or any other Person with respect to the
Guaranteed Obligations.

11.7          Financial Condition of Borrower. No Subsidiary Guarantor shall
have any right to require the Lender to obtain or disclose any information with
respect to: (i) the financial condition or character of any Borrower or the
ability of any Borrower to pay and perform the Guaranteed Obligations; (ii) the
Guaranteed Obligations; (iii) any collateral or other security for any or all of
the Guaranteed Obligations; (iv) the existence or nonexistence of any other
guarantees of all or any part of the Guaranteed Obligations; (v) any action or
inaction on the part of the Lender or any other Person; (vi) or any other
matter, fact or occurrence whatsoever. Each Subsidiary Guarantor hereby
acknowledges that it has undertaken its own independent investigation of the
financial condition of the Borrowers and all other matters pertaining to this
Guaranty and further acknowledges that it is not relying in any manner upon any
representation or statement of the Lender with respect thereto.

11.8          Subrogation. Until the Guaranteed Obligations shall be satisfied
in full and the Additional Term Commitment shall be terminated, each Subsidiary
Guarantor shall not have, and shall not directly or indirectly exercise: (i) any
rights that it may acquire by way of subrogation under this Section 11, by any
payment hereunder or otherwise; (ii) any rights of contribution,
indemnification, reimbursement or similar suretyship claims arising out of this
Section 11; or (iii) any other right that it might otherwise have or acquire (in
any way whatsoever) that could entitle it at any time to share or participate in
any right, remedy or security of the Lender as against any Borrower or other
Guarantors or any other Person, whether in connection with this Section 11, any
of the other Loan Documents or otherwise. If any amount shall be paid to any
Subsidiary Guarantor on account of the foregoing rights at any time when all the
Guaranteed Obligations shall not have been paid in full, such amount shall be
held in trust for the benefit of the Lender and shall forthwith be paid to the
Lender to be credited and applied to the Guaranteed Obligations, whether matured
or unmatured, in accordance with the terms of the Loan Documents.



 -56- 

 

11.9          Subordination. All payments on account of all Indebtedness,
liabilities and other obligations of any Borrower to any Subsidiary Guarantor,
whether now existing or hereafter arising, and whether due or to become due,
absolute or contingent, liquidated or unliquidated, determined or undetermined
(the “Subsidiary Guarantor Subordinated Indebtedness”) shall be subject,
subordinate and junior in right of payment and exercise of remedies, to the
extent and in the manner set forth herein, to the prior payment in full in Cash
or Cash Equivalents of the Guaranteed Obligations. As long as any of the
Guaranteed Obligations (other than unasserted contingent indemnification
obligations) shall remain outstanding and unpaid, each Subsidiary Guarantor
shall not accept or receive any payment or distribution by or on behalf of any
Borrower or any other Subsidiary Guarantor, directly or indirectly, or assets of
any Borrower or any other Subsidiary Guarantor, of any kind or character,
whether in cash, property or securities, including on account of the purchase,
redemption or other acquisition of Subsidiary Guarantor Subordinated
Indebtedness, as a result of any collection, sale or other disposition of
collateral, or by setoff, exchange or in any other manner, for or on account of
the Subsidiary Guarantor Subordinated Indebtedness (“Subsidiary Guarantor
Subordinated Indebtedness Payments”), except that, so long as an Event of
Default does not then exist, any Subsidiary Guarantor shall be entitled to
accept and receive payments on its Subsidiary Guarantor Subordinated
Indebtedness, in accordance with past business practices of such Subsidiary
Guarantor and Borrower (or any other applicable Subsidiary Guarantor) and not in
contravention of any law or the terms of the Loan Documents.

If any Subsidiary Guarantor Subordinated Indebtedness Payments shall be received
in contravention of this Section 11, such Subsidiary Guarantor Subordinated
Indebtedness Payments shall be held in trust for the benefit of the Lender and
shall be paid over or delivered to the Lender for application to the payment in
full in Cash or Cash Equivalents of all Guaranteed Obligations remaining unpaid
to the extent necessary to give effect to this Section 11 after giving effect to
any concurrent payments or distributions to the Lender in respect of the
Guaranteed Obligations.

11.10      Continuing Guaranty. This Guaranty is a continuing guaranty and
agreement of subordination and shall continue in effect and be binding upon each
Subsidiary Guarantor until termination of the Additional Term Commitment and
payment and performance in full of the Guaranteed Obligations, including
Guaranteed Obligations which may exist continuously or which may arise from time
to time under successive transactions, and each Subsidiary Guarantor expressly
acknowledges that this guaranty shall remain in full force and effect
notwithstanding that there may be periods in which no Guaranteed Obligations
exist. This Guaranty shall continue in effect and be binding upon each
Subsidiary Guarantor until actual receipt by the Lender of written notice from
such Subsidiary Guarantor of its intention to discontinue this Guaranty as to
future transactions (which notice shall not be effective until noon on the day
that is five Business Days following such receipt); provided, that no revocation
or termination of this guaranty shall affect in any way any rights of the Lender
hereunder with respect to any Guaranteed Obligations arising or outstanding on
the date of receipt of such notice, including any subsequent continuation,
extension, or renewal thereof, or change in the terms or conditions thereof, or
any Guaranteed Obligations made or created after such date to the extent made or
created pursuant to a legally binding commitment of the Lender in existence as
of the date of such revocation (collectively, “Existing Guaranteed
Obligations”), and the sole effect of such notice shall be to exclude from this
Guaranty Guaranteed Obligations thereafter arising which are unconnected to any
Existing Guaranteed Obligations.



 -57- 

 

11.11      Reinstatement. This Guaranty shall continue to be effective or shall
be reinstated and revived, as the case may be, if, for any reason, any payment
of the Guaranteed Obligations by or on behalf of the Borrowers (or receipt of
any proceeds of collateral) shall be rescinded, invalidated, declared to be
fraudulent or preferential, set aside, voided or otherwise required to be repaid
to any Borrower, its estate, trustee, receiver or any other Person (including
under any Bankruptcy Law), or must otherwise be restored by the Lender, whether
as a result of proceedings under any bankruptcy law or otherwise. All losses,
damages, costs and expenses that the Lender may suffer or incur as a result of
any voided or otherwise set aside payments shall be specifically covered by the
indemnity in favor of the Lender contained in Section 11.

11.12      Substantial Benefits. The Term Loan provided to or for the benefit of
the Borrowers hereunder by the Lender has been and is to be contemporaneously
used for the benefit of the Borrowers and each Subsidiary Guarantor and their
respective Subsidiaries. It is the position, intent and expectation of the
parties that the Borrowers and each Subsidiary Guarantor have derived and will
derive significant and substantial benefits from the Term Loan to be made
available by the Lender under the Loan Documents. Each Subsidiary Guarantor has
received at least “reasonably equivalent value” (as such phrase is used in
Section 548 of the Bankruptcy Code and in comparable provisions of other
applicable Laws) and more than sufficient consideration to support its
obligations hereunder in respect of the Guaranteed Obligations. Immediately
prior to and after and giving effect to the incurrence of each Subsidiary
Guarantor’s obligations under this Guaranty, such Subsidiary Guarantor will be
solvent and will not be subject to any Insolvency Proceedings.

11.13      KNOWING AND EXPLICIT WAIVERS. EACH SUBSIDIARY GUARANTOR ACKNOWLEDGES
THAT IT EITHER HAS OBTAINED THE ADVICE OF LEGAL COUNSEL OR HAS HAD THE
OPPORTUNITY TO OBTAIN SUCH ADVICE IN CONNECTION WITH THE TERMS AND PROVISIONS OF
THIS SECTION 11. EACH SUBSIDIARY GUARANTOR ACKNOWLEDGES AND AGREES THAT EACH OF
THE WAIVERS AND CONSENTS SET FORTH HEREIN IS MADE WITH FULL KNOWLEDGE OF ITS
SIGNIFICANCE AND CONSEQUENCES, THAT ALL SUCH WAIVERS AND CONSENTS HEREIN ARE
EXPLICIT AND KNOWING AND THAT EACH SUBSIDIARY GUARANTOR EXPECTS SUCH WAIVERS AND
CONSENTS TO BE FULLY ENFORCEABLE.

If, while any Subsidiary Guarantor Subordinated Indebtedness is outstanding, any
proceeding under any Bankruptcy Law is commenced by or against any Borrower or
its property, the Lender is hereby irrevocably authorized and empowered (in the
name of such Borrower or in the name of any Subsidiary Guarantor or otherwise),
but shall have no obligation, to demand, sue for, collect and receive every
payment or distribution in respect of all Subsidiary Guarantor Subordinated
Indebtedness and give acquittances therefor and to file claims and proofs of
claim and take such other action (including voting the Subsidiary Guarantor
Subordinated Indebtedness) as it may deem necessary or advisable for the
exercise or enforcement of any of the rights or interests of Lender; and each
Subsidiary Guarantor shall promptly take such action as Lender may reasonably
request: (A) to collect the Subsidiary Guarantor Subordinated Indebtedness for
the account of such Borrower and any Subsidiary Guarantor and to file
appropriate claims or proofs of claim in respect of the Subsidiary Guarantor
Subordinated Indebtedness; (B) to execute and deliver to the Lender such powers
of attorney, assignments and other instruments as it may request to enable it

 -58- 

 

to enforce any and all claims with respect to the Subsidiary Guarantor
Subordinated Indebtedness; and (C) to collect and receive any and all Subsidiary
Guarantor Subordinated Indebtedness Payments.

11.14      Any payment on account of an amount that is payable hereunder or
under any other Loan Document must be made in United States Dollars.

(SIGNATURES TO FOLLOW)

 

 

 

 

 

 

 

 

 

 

 

 



 -59- 

 

IN WITNESS WHEREOF, the Borrowers and the Lender have duly executed and
delivered this Amended and Restated Loan and Security Agreement as of the day
and year first above written.

BORROWERS:

AMYRIS, INC.

Signature: /s/ Kathleen Valiasek

Print Name: Kathleen Valiasek

Title: Chief Business Officer

AMYRIS CLEAN BEAUTY, INC.

Signature: /s/ Anthony Hughes

Print Name: Anthony Hughes

Title: Chief Financial Officer

AMYRIS FUELS, LLC

Signature: /s/ Kathleen Valiasek

Print Name: Kathleen Valiasek

Title: Chief Financial Officer

AB TECHNOLOGIES LLC

Signature: /s/ Kathleen Valiasek

Print Name: Kathleen Valiasek

Title: Vice President

 



[SIGNATURE PAGE TO A&R LOAN AND SECURITY AGREEMENT]

  

 



LENDER:

NAXYRIS S.A.

Signature: /s/ Jacques Reckinger

Print Name: Jacques Reckinger

Title: Director

Signature: /s/ Fanny Wagner

Print Name: Fanny Wagner

Title: Director



 

 



[SIGNATURE PAGE TO A&R LOAN AND SECURITY AGREEMENT]

 

 

